Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 1 of 138 PageID 9206


                                                                            1


  1                       UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
  2                             ORLANDO DIVISION

  3

  4   . . . . . . . . . . . . . . ..
                                   :
  5   MIDAMERICA C2L, INC. and     :
      SECURE ENERGY, INC.,         :
  6                                :
                     Plaintiffs,   :
  7   vs.                          :       Case Number
                                   :       6:17-CV-171-ORL-40LRH
  8                                :
      SEIMENS ENERGY, INC.,        :
  9                                :
                     Defendant.    :
 10   . . . . . . . . . . . . . . .:

 11

 12                    TUESDAY, MAY 14, 2019; 9:34 A.M.
                           MOTION (DAUBERT) HEARING
 13                   BEFORE THE HONORABLE PAUL G. BYRON
                         UNITED STATES DISTRICT JUDGE
 14

 15

 16   APPEARANCES:

 17   PLAINTIFFS' COUNSEL:
       Robert Devereux, Esq.
 18    Michael Cherba, Esq.
       Walter Ketcham, Jr., Esq.
 19

 20   DEFENSE COUNSEL:
       James Daire, Esq.
 21    Jonah Mitchell, Esq.
       Robert Thielhelm, Esq.
 22

 23

 24   _______________________________________________________
      Proceedings recorded by mechanical stenography.
 25   Transcript produced by computer.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 2 of 138 PageID 9207


                                                                             2


  1                             P R O C E E D I N G S

  2               THE COURTROOM DEPUTY:      MidAmerica C2L, Incorporated

  3    and Secure Energy, Inc. versus Siemens Energy, Inc., Case

  4    Number 6:17-CV-171.      Counsel, please state your appearances

  5    for the record.

  6               MR. DEVEREAUX:    Good morning.     Robert Devereaux on

  7    behalf of plaintiffs, MidAmerica C2L and Secure.

  8               THE COURT:    Thank you.    Good morning.

  9               MR. DEVEREAUX:    Thank you.    Good morning.

 10               MR. CHERBA:    Good morning, Your Honor.      Michael

 11    Cherba, also on behalf of plaintiffs.

 12               MR. KETCHAM:    Walter Ketcham on behalf of

 13    plaintiffs.

 14               THE COURT:    And we have a corporate representative

 15    with us as well, Mr. Kenny.

 16               MR. KENNY:    Yes.   Good morning, Your Honor.      John

 17    Kenny.

 18               THE COURT:    Thank you.    Good morning, gentlemen.

 19               MR. DAIRE:    Good morning, Your Honor.      Appearing for

 20    defendant Siemens Energy, Inc., James Daire.         I'm here with my

 21    colleague, Jonah Mitchell, our co-counsel, Rob Thielhelm, our

 22    client representative Matt Julian, and Mr. Ricky Dyer will be

 23    helping us in the courtroom today.

 24               THE COURT:    Thank you and good morning.

 25               All right.    For the benefit of the record,
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 3 of 138 PageID 9208


                                                                               3


  1    gentlemen, I have reviewed the various challenges, the Daubert

  2    challenges.    We have three that we're dealing with today.

  3               I had invited the parties if they wanted to submit

  4    additional evidence by way of testimony of an expert, they

  5    could, but it appears we're proceeding on the pleadings, which

  6    is fine.   We have a challenge at docket entry 147 by the

  7    plaintiffs against defense expert Stephen Jenkins.          The

  8    response is at docket entry 156.       The next challenge is by the

  9    plaintiffs against John Williams.       That motion is at docket

 10    148 with the response at docket entry 157.        And then, finally,

 11    there is a motion at docket entry 150 by the defense against

 12    plaintiffs' expert, Mr. Kosstrin.       That's K-o-s-s-t-r-i-n.

 13    Response at docket entry 158.      In the various docket entries

 14    that I've cited, the reports are attached, as well as

 15    deposition experts -- excerpts and the like.         I have read the

 16    expert reports of these three individuals.

 17               I could defer to you all in the order in which we

 18    take these, but let me tell you what I'm thinking.          It seems

 19    that it would make sense to first address Siemens' challenge

 20    against Dr. Kosstrin.     Let me tell you why.

 21               Dr. Kosstrin's opinions go to whether or not there

 22    was a design defect in the gasification equipment and whether

 23    or not the BEDP plans and specifications were adequate.           The

 24    response of experts Jenkins and Williams are designed to rebut

 25    the opinions of Dr. Kosstrin, and it seems to me it makes
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 4 of 138 PageID 9209


                                                                            4


  1    sense to start with the plaintiffs' expert first.         If the

  2    parties agree, we'll proceed that way.        If you have a

  3    different schedule in mind, then I'd be happy to hear what you

  4    think.

  5               MR. DEVEREAUX:    Your Honor, I'm fine with that.

  6               MR. DAIRE:    Agreed, Your Honor.

  7               THE COURT:    All right.    Let me give you a bit of a

  8    preview as to what I'm thinking.       It may help to focus your

  9    arguments.

 10               In the challenge of Dr. Kosstrin, the challenge

 11    addresses a number of issues, including the defendant's

 12    argument that Dr. Kosstrin's opinions lack analysis or

 13    evaluation of the equipment, the actual equipment sold by

 14    Siemens to the plaintiffs, such that the defense argues Dr.

 15    Kosstrin has not properly analyzed or evaluated the equipment

 16    or the BEDP that Siemens delivered to Secure for the plant

 17    that they intended to build in Illinois, that Dr. Kosstrin had

 18    not inspected the actual equipment or run simulations or

 19    computer modeling, and his opinions rely heavily upon

 20    observations and documentation regarding a different plant in

 21    China where the customer, Shenhua, S-h-e-n-h-u-a -- I'm not

 22    going to get this correct, but Ningxig, I guess it's

 23    pronounced, N-i-g-x-i-z -- N-i-n-g-x-i-g Coal Industry Group

 24    -- I'll just call them Shenhua -- used gasifiers to process a

 25    different type of coal.     And coal has its own unique property
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 5 of 138 PageID 9210


                                                                            5


  1    in terms of moisture and the amount of ash it produces and the

  2    like, and did so under different operating conditions such

  3    that the argument principally by Siemens, as I comprehend it,

  4    is a substantial similarity issue, and we're all familiar with

  5    the case law in the Eleventh Circuit and this district as well

  6    concerning what is substantially similar.

  7               For purposes of dealing with what we know would be a

  8    Cassisi kind of argument; see, for example, Hessen,

  9    H-e-s-s-e-n, versus Jaguar Cars, 915 F.2d 641, 11th Circuit

 10    1990, where the Eleventh Circuit opined that for substantially

 11    similar products to be compared to the one at issue, they have

 12    to be not remote in time and has to be essentially the same as

 13    the incident that is in dispute.

 14               In the Jaguar case, there were fuel-fed fires and

 15    the issue was whether or not the fires that occurred in other

 16    Jaguar vehicles, whether that component was the same, whether

 17    the type of fire origin was the same, such that those prior

 18    instances could be used as a comparative to the expert's

 19    opinion as to how the fire originated in the case at bar.

 20               And in that particular case, the Eleventh Circuit

 21    concluded that substantially similar anecdotal evidence, if

 22    you will, is admissible to show notice by the manufacturer of

 23    the defect, the magnitude of the defect and the danger it may

 24    pose, the ability to correct the defect, standard of care, and

 25    causation.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 6 of 138 PageID 9211


                                                                             6


  1               So the first issue, of course, is what is

  2    substantially similar.     See, for example, Gardner versus Ford

  3    Motor Company, 166 F.Supp.3d, 1261 Middle District of Florida

  4    2015, where Judge Sharp had a case involving a defective

  5    product and concluded there was a lack of substantial

  6    similarity.    The cases are legion in this area as to what

  7    constitutes substantially similar.

  8               So part of the argument, as I appreciate it, by

  9    Siemens is that while the actual gasification equipment exists

 10    and has been in the plaintiffs' possession for about ten

 11    years, it has not been tested, put online, and taken through

 12    the paces to see how it operates.

 13               Instead, the allegations and the expert's theory is

 14    that the product is, in fact, defective is predicated upon an

 15    experience in China with what the defense calls -- pardon me

 16    -- the plaintiff refers to as the identical equipment.          But

 17    interestingly, I would note, Dr. Kosstrin, in his report,

 18    refers to the equipment as essentially similar.         See page 5

 19    of his report.    So that's part of the issue I would like to

 20    hear about.

 21               And then next, of course, there's challenges

 22    concerning the actual opinions, whether there was substantial

 23    revisions to the engineering plans that were necessary;

 24    whether because of the defects in the equipment and technology

 25    provided that it was not viable and, therefore, impossible for
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 7 of 138 PageID 9212


                                                                            7


  1    Secure to get project financing for the various facilities

  2    that it intended to operate over a course of time, and whether

  3    or not the use of off-specification coal in the China plant

  4    would have violated the license and service agreement

  5    disclaimers in Siemens' warranty and performance guarantees

  6    such that that goes to substantial similarity, as well as the

  7    argument that Dr. Kosstrin did not conduct a root cause

  8    analysis, and so forth.

  9                So I say that because the substantial similarity

 10    seems to be the crux of the argument.        There are a lot of

 11    vignettes that kind of move from there, but that seems to be

 12    the crux.    That seems to me to be perhaps the most dispositive

 13    point, so I want to direct the parties, A, to that I'm focused

 14    on that and, B, to encourage you to take me seriously when I

 15    say I've read your materials, so please proceed when you're

 16    ready.   And I don't need the black letter law on Daubert.

 17                MR. DAIRE:   Thank you, Your Honor.     James Daire

 18    again for Siemens Energy.      We've prepared some slides that may

 19    or may not be helpful during our discussion.         I've got hard

 20    copies for the Court and staff, if you'd like them, or they'll

 21    be on your monitor as well.

 22                THE COURT:   Thank you.    I'll take both.

 23                MR. DAIRE:   Should I give them to the court security

 24    officer or approach?

 25                THE COURT:   If you'd hand those to Grace, that will
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 8 of 138 PageID 9213


                                                                            8


  1    be fine.   Thank you.    You don't look that threatening to me.

  2               Thank you, Grace.

  3               MR. DAIRE:    So I appreciate Your Honor's summary,

  4    and it's effectively dead on with Siemens's position.          I

  5    think, frankly, Dr. Kosstrin's opinions are symptomatic of

  6    plaintiffs' approach in this case, which is an unsupported and

  7    an unsupportable money grab, and his work product reflects

  8    that.

  9               The fundamental comparison that Dr. Kosstrin tries

 10    to make between the NCPP experiences and the hypothetical

 11    experience for plaintiff lacks foundation and is not reliable.

 12    As you noted, plaintiff never unpacked the equipment, never

 13    operated the equipment, but Dr. Kosstrin opines that the

 14    issues NCPP experienced would be experienced by plaintiffs.

 15               Now the only basis -- Your Honor mentioned at the

 16    start that Dr. Kosstrin relies heavily on NCPP experiences.

 17    I think the only basis for Dr. Kosstrin's defect opinion is

 18    the NCPP experiences.

 19               Mr. Dyer, if we could have slide number 6, please.

 20               I'm sorry.    It's slide number 5.

 21               THE COURT:    And just so you all know, time-wise

 22    we'll need to break at noon for a short meeting I have, but we

 23    have the day at your disposal, so don't feel like you're under

 24    pressure in terms of the clock.

 25               MR. DAIRE:    Okay.   Thank you, Your Honor.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 9 of 138 PageID 9214


                                                                               9


  1               So, in addition to Mr. Kosstrin's report where he

  2    ties each defect that he identifies to equipment at NCPP and

  3    experiences at NCPP, I asked him during deposition what the

  4    basis of his analysis was and he told me, we were looking at

  5    the issues that had come up with the Siemens gasifiers with

  6    the particular situation in China.       And then, I asked him the

  7    basis of your opinion in this case are that the issues that

  8    have come up with the Siemens gasifier with the particular

  9    situation in China, correct?      And he told me, yes, effectively

 10    with the situation they had and how they related to the two

 11    gasifiers which Siemens Energy had already purchased.

 12               Now in order to make that comparison, as Your Honor

 13    noted, there has to be some basis in order to establish the

 14    foundation to make that type of comparability.         And Dr.

 15    Kosstrin has none either in his report and he offered none at

 16    deposition.    Gasifiers are not mass-produced products.         Each

 17    one is configured for the particular operating conditions of

 18    the customer and any effort to compare the experiences of one

 19    customer with the particularly hypothetical experiences of

 20    another customer without controlling for those operating

 21    conditions is no comparison at all.

 22               THE COURT:    And where do I find that in the record?

 23    Not that I doubt you, but that has been a theme that these are

 24    unique, that the -- meaning, the gasifiers are unique.           The

 25    way that they are operated is unique, the operating conditions
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 10 of 138 PageID 9215


                                                                           10


   1   are unique, the type of coal used is unique and, therefore,

   2   it's not a direct one-to-one comparison.

   3               So, for example, if we both had Pirelli tires in our

   4   cars, but you chronically ran yours under-inflated, we both

   5   have Pirelli tires, but yours failed for reasons unrelated to

   6   mine.   That's sort of the analogy that you seem to be

   7   reaching.    So where do I find that?      I'm sure it's in the

   8   record.

   9               MR. DAIRE:   So, a couple of places.      There's

  10   discussion in both experts' depositions about the

  11   commissioning and start-up process that's bespoke to every

  12   customer's installation.      I've also got a slide to help

  13   illustrate the point, slide 6.

  14               Mr. Dyer, if we could -- this is one of -- this is

  15   actually a demonstrative taken from one of plaintiffs' trial

  16   exhibits in the case, and it's a block process diagram of

  17   their coal-to-methanol plant, which is what they had intended

  18   around the 2011/2012 timeframe.       And Mr. Dyer -- yeah, if we

  19   could blow up on the highlighted portion here.

  20               What this -- the entire block diagram shows is kind

  21   of the soup-to-nuts process of gasifying coal to create

  22   methanol, which was their intended out-product at this time.

  23   But what you see here in this diagram is that in addition --

  24   before you even get to the gasification step, you have to do

  25   what's -- feed air what's -- through an air separation unit.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 11 of 138 PageID 9216


                                                                              11


   1   And what the air separation unit does is it separates out HP

   2   oxygen, that's high pressure oxygen and nitrogen, and it feeds

   3   it.   The oxygen goes to the gasifier.       The nitrogen goes to

   4   the coal-feeding system.      And the characteristics in the

   5   qualities of these gases which are necessary in order to

   6   create the reaction in the chamber that gasifies the coal

   7   depends on the coal characteristics, as you would expect.

   8               So the real value of the engineering services in

   9   these types of business environments is to do the

  10   computational fluid dynamics that are required in order to get

  11   that balance correct.      It could also be called -- you've seen

  12   it in the record perhaps as energy and heating balance.           So

  13   the real secret sought here is getting that right, and that

  14   depends on the coal characteristics.

  15               That's why, for example, in the parties' contracts,

  16   which were also submitted as part of the record, docket number

  17   67 was when we first submitted the contracts in the case, each

  18   contract has, as Appendix 2, the design basis for that

  19   particular project.     And so, you would see very clearly

  20   spelled out what the design coal needs to be in order for

  21   Siemens to verify and guarantee its performance levels for

  22   that particular customer installation.        And so, there's no

  23   real question that everything about every installation is

  24   bespoke and individualized to the customer.         Because if it

  25   wasn't, this would just be like selling iPhones.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 12 of 138 PageID 9217


                                                                           12


   1               You could pick one off the -- go to Target, buy one

   2   off the shelf, but that's not how gasifiers work.

   3               THE COURT:   And how does that -- how does this take

   4   place in the real world?      Is there -- I saw the reference to

   5   sort of the lessons learned or troubleshooting that occurs.

   6   Is that part of this initial set-up process we're referring

   7   to?

   8               MR. DAIRE:   Yes, it is.    And there is a key

   9   distinction in this case, Your Honor, and I think it's been --

  10   the line has been blurred, if not obliterated, by plaintiffs

  11   between a design defect and iterative improvements in

  12   gasification technology, which is to say in our contracts we

  13   spell out exactly what's guaranteed, exactly -- and it's in

  14   the form of syngas production per hour and oxygen production

  15   per hour.    And we also, you know, on customer sites attempt to

  16   do what we can to make that customer happy, and that includes

  17   making iterative improvements in the gasifier that have

  18   nothing to do with design defect, but for whatever reason the

  19   customer is either unhappy with the performance or wants the

  20   performance to be better.      Siemens is always committed in

  21   those instances to make the gasifiers better.

  22               THE COURT:   And that's part of the service

  23   agreement.    That's part of what's being purchased is they come

  24   back in and fine tune on an ongoing basis.

  25               MR. DAIRE:   That's right, as long as Siemens gets
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 13 of 138 PageID 9218


                                                                           13


   1   paid to do that, Your Honor.

   2               THE COURT:   Right.

   3               MR. DAIRE:   So -- Mr. Dyer, if we could have slide

   4   7, please.

   5               THE COURT:   Did you cover everything on 6 you wanted

   6   to talk about?     The separation of nitrogen and hydrogen is

   7   that first initial step to make sure that everything from

   8   there flows.    So if you don't have the nitrogen separated

   9   properly, pulverization, the processing, you know, through the

  10   mechanism's going to be affected.       That may have been part of

  11   the problem in China, for example.

  12               MR. DAIRE:   Yeah.    And my point, Your Honor, is not

  13   so much that the separation has to be effective, but that the

  14   -- the oxygen flow and the nitrogen flow is part of what is

  15   determined by the coal characteristics.

  16               THE COURT:   Okay.

  17               MR. DAIRE:   So, for example, if you've got more

  18   water in your coal, you're going to need less oxygen, because

  19   you've got more H2O present in the coal.         That's a simple way

  20   of doing it, but the point is that that's why you make these

  21   things bespoke, because everybody's operating conditions are

  22   different.    And that includes -- what happens is that the

  23   coal, the characteristics of the coal will have ramifications,

  24   both what we call upstream from the gasifier in the air

  25   separation unit and downstream from the gasifier which, in the
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 14 of 138 PageID 9219


                                                                           14


   1   example here, is for the production of methanol in plaintiffs'

   2   planned plant as of 2011 and 2012.

   3               So the point is that when plaintiffs, to Your

   4   Honor's point in the summation, say, well, the gasifiers were

   5   identical or in Dr. Kosstrin's words, substantially the same,

   6   that doesn't get them to where they need to go.

   7               THE COURT:   Actually, he says essentially the same.

   8               MR. DAIRE:   Essentially the same.      Thank you, Your

   9   Honor.   That does not get them to where they need to go,

  10   because they need to account for these different operating

  11   conditions.    I mean, the way I think of it frankly is whether

  12   -- and there was some discussion in plaintiffs' opposition to

  13   this motion as to whether Dr. Kosstrin is a technical expert

  14   or a scientific expert.      I think, frankly, that's a red

  15   herring, and the distinction doesn't matter.

  16               Because the way I think of this is in a scientific

  17   method -- from a scientific-method point of view or a

  18   technical-expert point of view, what you want to do ideally is

  19   control for all variables that might affect your analysis.

  20   And if you can't control for all variables, you at least want

  21   to account for them.      You at least want to explain, I

  22   understand that NCPP has coal that is different sub-bituminous

  23   from the high quality bituminous coal that we're planning on

  24   using at Secure, but that doesn't make a difference because of

  25   reasons A, B, and C.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 15 of 138 PageID 9220


                                                                           15


   1               Or you at least want to say, I recognize that NCPP

   2   didn't use the design coal that Siemens had specified, which

   3   created a second problem, but that doesn't matter because of

   4   reasons D, E, and F.      Or I recognize that the customer at NCPP

   5   operated their gasifiers at artificially low load, below the

   6   60 percent that Siemens advised.       I went over this with Mr. --

   7   or with Dr. Kosstrin during his deposition, which is at 151-2,

   8   and account for that and tell us why that doesn't matter.

   9               Or you want to account for the fact that the

  10   customer at NCPP used LPG instead of natural gas to start its

  11   pilot burner, which affected the performance of the burner,

  12   which affected the performance of the gasifier, which affected

  13   the performance of upstream systems, like the air separation

  14   unit, and downstream systems at NCPP were polypropylene.

  15   You at least want to account for them.        Dr. Kosstrin did none

  16   of that.

  17               What I've done here, Your Honor, on this slide is

  18   provide you with citations to the record that indicate these

  19   four unique operating characteristics at NCPP.         There are

  20   others, but these were the ones that we -- were kind of the

  21   biggies, if you will.      The design coal was different than the

  22   design coal for plaintiffs.       No dispute about that.

  23   Plaintiffs intended to use this high-quality bituminous.

  24   NCPP -- the coal that comes out of that region, which I can't

  25   pronounce either, is effectively sub-bituminous, lower quality
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 16 of 138 PageID 9221


                                                                           16


   1   coal.

   2               NCPP also didn't use its design coal.       That fact is

   3   also undisputed, Dr. Kosstrin admitted to me during

   4   deposition.    He told me it was outside the range of the design

   5   coal.

   6               THE COURT:   And did that affect the operation of the

   7   burners that -- with the type of gas being utilized?          Because

   8   there was the issue in part of the burners having to be

   9   modified or replaced at NCPP and how that might affect the

  10   deliverables by Siemens.

  11               MR. DAIRE:   Yes, it did.    There was an initial burn

  12   modification in November of 2009 that was prior to any

  13   commissioning, which was basically adding an extra layer of

  14   nickel to the coating, because our engineers back in Germany

  15   recognized that there was a susceptibility at particularly

  16   high pressures to ignition, but that was before start-up

  17   began.   It was basically sort of a recall fix.        And it -- the

  18   same thing would have been done for the plaintiffs, if they

  19   ever unpacked their gasifiers.

  20               THE COURT:   So the burners could have been just

  21   simply fixed by a -- just, like you say, a re-fit to the

  22   customer in the field that before they fire up the

  23   gasification equipment, so to speak, the burners would have

  24   been changed out for these that have the new tip, if you will.

  25               MR. DAIRE:   Yeah.   It's one additional layer of
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 17 of 138 PageID 9222


                                                                              17


   1   coating, and that's it.      And then, once commissioning started

   2   at NCPP -- that was in October of 2010 -- and at that point

   3   they started to see these issues occur because they were using

   4   the wrong coal, they were using the wrong fuel gas, and they

   5   were operating at artificially low loads.

   6               To -- what happened was we had our gasifiers up and

   7   running before they had their downstream systems ready to go,

   8   and so rather than producing a lot of what's called syngas --

   9   that's the product that comes right out of the gasifier --

  10   they wanted to basically curb that and produce less syngas per

  11   hour so that it didn't overwhelm the downstream systems.             But

  12   the problem with that is our calculations -- they are set

  13   forth in the contracts -- as to what is necessary to achieve

  14   our performance guarantees is based, in part, on a coal load

  15   of 60 percent or greater.      So, NCPP experienced these issues

  16   at start-up because of its own operation conditions.

  17               Siemens didn't abandon NCPP or Shenhua.        Siemens

  18   continued to work with them to optimize the gasifiers.           And

  19   that happened September of 2011, we passed a performance test.

  20   In August of 2012, we passed the second performance test.            And

  21   then, we got the preliminary acceptance certificate, which was

  22   their certificate that we had achieved all performance

  23   guarantees in July of 2013.       Again, none of that is in dispute

  24   either.    So what we're left with is --

  25               THE COURT:   I'm sorry to interrupt you, but what
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 18 of 138 PageID 9223


                                                                            18


   1   would prevent plaintiff from -- prior to the initiation of

   2   suit or even after filing suit of operating the gasification

   3   equipment to see if it actually worked?

   4               MR. DAIRE:   Nothing, Your Honor.

   5               THE COURT:   Other than expense.      But it could be put

   6   online -- if you bought a substation for your local utility

   7   company and you were concerned it wasn't going to operate

   8   properly, couldn't it be just put online and see if it works?

   9   There would be some expense, but it could be done.

  10               MR. DAIRE:   Yes, Your Honor.     They would have to

  11   have the expense of building out the other systems, as you

  12   indicate, but nothing prevents it from happening.          They've

  13   chosen to keep their gasifiers under what's called a nitrogen

  14   blanket, which basically preserves the gasifiers for possible

  15   sale.   That's been their choice.

  16               THE COURT:   All right.

  17               I'm sorry to interrupt you.      Keep going.

  18               MR. DAIRE:   So, what we've done here is just pulled

  19   out a few portions of Dr. Kosstrin's deposition that we think

  20   are worthy of note, because they basically reflect that he did

  21   no analysis of the NCPP operating conditions at all.          And he

  22   told me the reason he didn't do that was because he didn't

  23   have the data until the day before the deposition.          We had

  24   produced this information over a year before his deposition.

  25   It was also part of -- made record as part of another
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 19 of 138 PageID 9224


                                                                            19


   1   deposition.    I don't know why he didn't see this data until

   2   the day before, but he did no analysis with it.

   3               The only thing he was able to offer me during

   4   deposition that he had done was to roughly calculate an

   5   average or a mean of how far outside the ash content by

   6   percentage of weight and the volatility matter by percentage

   7   of weight was kind of outside the leather of the design coal

   8   for NCPP.    And his conclusion was it's not that far out, and I

   9   don't think that would matter.

  10               THE COURT:   All right.    So we're looking at slide 9

  11   now, and the question you asked of Dr. Kosstrin is if he used

  12   any data points for the quality of the coal in his report and

  13   opinion, meaning quality of coal for China?

  14               MR. DAIRE:   That's correct, Your Honor.

  15               THE COURT:   And the response is, no.      The

  16   information was in the exhibits -- that was in the exhibits

  17   is fairly clear that the ash content was higher than expected

  18   which, as I read your papers, the ash content is higher due to

  19   the nature of the coal being used, not the equipment itself.

  20               MR. DAIRE:   That's correct, Your Honor.       So what

  21   happens is -- if we could go back, Mr. Dyer, to slide 6, and

  22   if we could zoom in on the far left-hand side of the

  23   plaintiffs' diagram.      So -- and down a little bit on the

  24   diagram.    So you can see, Your Honor, there that arrow 1 is

  25   coal being fed into the coal handling system.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 20 of 138 PageID 9225


                                                                           20


   1               THE COURT:   Okay.

   2               MR. DAIRE:   And so this is -- and then coal is

   3   pulverized and fed into the coal gasification system.

   4               The highlight in the box that says Coal

   5   Gasification, that's what Siemens was providing for plaintiffs

   6   and for NCPP for that matter.       The other systems are built out

   7   to the basic engineering and design package so that's

   8   basically an instruction manual, if you will, as to what is

   9   necessary to work with our gasifiers.

  10               So, Your Honor's question about the weight of the

  11   ash content of the coal by a percentage of weight volatility

  12   matter, that impacts 1 and it impacts coal preparation being

  13   fed into the gasifier.      It's sometimes referred to as raw into

  14   the system and then air-dryed, which is what happens when it

  15   gets into our gasifier.

  16               THE COURT:   As I understood it, some of the points

  17   raised by Dr. Kosstrin was that the pulverization and the rate

  18   at which it was being fed into the gasifier was other than

  19   what was anticipated which rendered it difficult to get

  20   financing and so forth.      In other words, that was one of the

  21   theories that he advanced is that the rate of conveying the

  22   raw material was not what was anticipated and, therefore, it

  23   renders the equipment not useful.       I'm saying that pretty

  24   inartfully, but that's -- was one of the points he was making.

  25               MR. DAIRE:   Yeah.   I think that's his point, too,
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 21 of 138 PageID 9226


                                                                           21


   1   but I'm not sure to be quite honest with Your Honor.

   2               And the reason I'm not sure is because there's just

   3   no logical connection between the experiences at NCPP, on the

   4   one hand, and any financial difficulties that plaintiffs were

   5   having, on the other.      There's just no basis to draw that

   6   logical conclusion, and Dr. Kosstrin doesn't do it in his

   7   report and couldn't do it for me at deposition.

   8               In fact, there are parts of the deposition where I

   9   asked him, do you know if plaintiffs suffered any adverse

  10   consequence in terms of finding the EPC contractor because of

  11   the condition of the Siemens equipment and he said, no; I

  12   don't know.    So it's not clear to me that plaintiffs are

  13   continuing to pursue that theory.

  14               THE COURT:   Doesn't Dr. Kosstrin take the view, one

  15   of his opinions, that the gasifier has only scrap value?

  16               MR. DAIRE:   He does, Your Honor.

  17               THE COURT:   And if so, did you inquire of him in

  18   deposition why it's being kept in a nitrogen blanket if it

  19   only has scrap value?

  20               MR. DAIRE:   He didn't know the answer to that

  21   question, Your Honor.

  22               The other thing about scrap value, if I could move

  23   to that aspect of it, is -- and we raised this in our papers

  24   -- it's removed from the foundation and reliability question

  25   of his report.     And I'm happy to answer any other questions
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 22 of 138 PageID 9227


                                                                           22


   1   Your Honor has about that.       So this is kind of one of the

   2   sub-issues, if you will.      Would it be appropriate to move to

   3   that now?

   4               THE COURT:   If you'd like to, sure.

   5               MR. DAIRE:   Okay.   So with respect to the valuation

   6   question -- let's see, Ricky, if I could have slide 14,

   7   please.

   8               So, Your Honor, I'm sure is very familiar with the

   9   qualifications that an expert needs to have in order to render

  10   a real valuation opinion, and so we won't belabor those, too.

  11   But the issue with his scrap value opinion is less about

  12   reliability and foundation, more about basic qualifications.

  13               He's not a certified appraiser.       He's never actually

  14   appraised any industrial equipment before this case, let alone

  15   gasifiers.    And he's never participated in the analysis of any

  16   appraisal whatsoever.      His work has been limited to

  17   supervising as a project manager the work of others.          When I

  18   asked him if he had any role in the analysis other than

  19   supervision, he told me no.       And the citation for that is

  20   there.    So we cited a case in our papers called Spanger, which

  21   I'm sure Your Honor is familiar with, which stands for the

  22   proposition that you've got to have some qualifications,

  23   either a certification or some experience in the field in

  24   order to render that type of opinion.

  25               And so, we think, for reasons different from the
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 23 of 138 PageID 9228


                                                                            23


   1   reliability and foundational questions that, frankly, permeate

   2   his entire set of opinions that the -- in addition to that he

   3   ought not be allowed to testify about any value question as a

   4   consequence of just not being qualified.

   5               I did now want to return slightly to a point on the

   6   foundation question, if I could.       Dr. Kosstrin told me at

   7   deposition that in his view the data he had looked at the day

   8   before the deposition really didn't matter, because he had

   9   calculated these averages on the fly and decided that the

  10   average of the ash content by weight and volatility matter by

  11   weight wasn't that far outside the leather of the design

  12   basis.   And I think rather than buttress or support his

  13   opinions in any way, that underscores the foundational and

  14   unreliability problem with his opinions.

  15               The reason for that is because averages don't tell

  16   us anything.    If Siemens' gasifiers can work on the average

  17   basis, that would be in the performance guarantees and in the

  18   contracts.    And the way I think about it is if myself and

  19   Mr. Mitchell were back in law school, I get an F in Contracts,

  20   he gets an A, we average out to a C, well that's pretty close

  21   to a B, but that doesn't excuse or take care of the

  22   consequences of me getting an F.

  23               The same thing applies when you're averaging out

  24   volatility matter and the ash content of coal.         If you miss

  25   one day by a lot but everything else is clustered, that's a
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 24 of 138 PageID 9229


                                                                           24


   1   problem for operation of the gasifiers.

   2               And factually, that's actually not what happened

   3   here.   We -- our experts did an analysis of all the samples

   4   that were available from the plant.         And in each case, it was

   5   over 90 percent of the samples taken were either outside the

   6   range for the ash content or outside the range for the

   7   volatility matter.       But merely saying, ah, it's an average and

   8   it's close, one, it doesn't change what's in the contracts in

   9   terms of what the performance guarantees are; and two, it

  10   doesn't account for the differences in the operating

  11   conditions that we went over before.        So it doesn't help

  12   establish any reliable basis for Dr. Kosstrin's opinions.

  13               THE COURT:    So, Siemens actually took coal samples

  14   from the NCPP plant, conducted an analysis to see if they were

  15   within or outside of the ranges that were specified and

  16   determined that 90 percent of the time they were outside of

  17   the range?

  18               MR. DAIRE:    That's correct.    So --

  19               THE COURT:    And your position is that Mr. Kosstrin

  20   -- Dr. Kosstrin did not do that and, instead, he takes sort of

  21   an average approach, an averaging approach, which doesn't

  22   assist in substantial similarity analysis.

  23               MR. DAIRE:    It doesn't assist in substantial

  24   similarity analysis, and it doesn't provide any basis to open

  25   the gate for purposes of Daubert.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 25 of 138 PageID 9230


                                                                            25


   1               Mr. Dyer, if you could pull up docket number 157-2.

   2               I'm sorry.   It's 157-3.

   3               This is a sample page, Your Honor, from a much

   4   larger spreadsheet.      That is the NCPP coal data.      And you can

   5   see that on particular days different variables were measured

   6   over time, and it was over a four-year period at the NCPP

   7   plant.   So this is the -- the type of data that our experts

   8   looked at and Dr. Kosstrin did not.

   9               THE COURT:   And it was available to Dr. Kosstrin,

  10   if he wanted it?

  11               MR. DAIRE:   Yes, Your Honor.

  12               THE COURT:   And this is made in real time?       This

  13   would be a sheet that's being prepared by Siemens as the

  14   factory's operating to deal with any issues it may have of

  15   production going forward?

  16               MR. DAIRE:   That's correct, Your Honor, and, by the

  17   way, not unusual.     Siemens wants to get to the bottom of

  18   issues when they arise for their customers, and so it does

  19   something, typically what's called a root cause analysis, as

  20   to what the -- what caused the issue.

  21               And as a consequence of looking at data like this,

  22   they were able to verify that the issues encountered during

  23   NCPP's start-up and operation had everything to do with NCPP's

  24   decisions or Shenhua's decisions on how to operate the

  25   gasifiers and nothing to do with any design defect by Siemens.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 26 of 138 PageID 9231


                                                                           26


   1               So, Siemens' position on this, Your Honor, is, it's

   2   not that under no set of circumstances could plaintiffs make a

   3   real comparability analysis between the experiences of NCPP

   4   and still hypothetical experiences at their plant.          But they

   5   didn't do near enough to get it admitted in this particular

   6   case.   As I say, there is no factual question about the

   7   disparate operating conditions at NCPP and there was no

   8   attempt to account for them, let alone control them, in Dr.

   9   Kosstrin's report.

  10               I also want to mention one other thing in connection

  11   with this reliability and foundation question, and then I'll

  12   move on to kind of another sub-issue, which is there's no

  13   analysis at all in his report.       All it is, is a summary of his

  14   gloss of e-mails that he's read.

  15               He doesn't do any computational fluid dynamics.

  16   He doesn't do any computer modeling.        He doesn't do any

  17   modeling of any kind.     He doesn't resort to any principles of

  18   engineering or gasification or combustion to explain how he

  19   reached his opinions.     He merely cites to exhibits that

  20   plaintiffs introduced at various factual depositions

  21   throughout the case about the NCPP experience.         That's it.

  22               THE COURT:   Internal documents from Siemens

  23   personnel saying that we have to start over or do things

  24   differently or words to that effect?

  25               MR. DAIRE:   In some cases, internal Siemens
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 27 of 138 PageID 9232


                                                                           27


   1   documents.    In other cases, correspondence from the customer

   2   that was trying to get a discount from us on different

   3   gasifiers at the time, but, yeah, it's documents that Siemens

   4   produced in the case.      So, there's no analysis.

   5               And I think -- you know, Your Honor is obviously

   6   familiar with Daubert -- there's also cases that are replete,

   7   which basically say anybody can read an e-mail, and that's not

   8   helpful to the jury.      And I read Dr. Kosstrin's 13 pages of

   9   opinion, and my conclusion is all he's done is read e-mails

  10   and is providing his gloss on them.        So that's a separate

  11   issue with respect to his opinions even if they could get over

  12   this basic foundational problem that they have in terms of

  13   comparing the apple of NCPP with the hypothetical orange of

  14   plaintiffs' plan.

  15               THE COURT:   Is there agreement between the parties

  16   that the gasifier in China and the gasifier sold to Secure

  17   are, in fact, the same, but it's the -- it's the way that it

  18   -- the start-up process, the way it was operated, the type of

  19   coal used, the operating conditions that distinguishes them?

  20               MR. DAIRE:   Yeah.   I would say they're functionally

  21   the same.    They're the same class, 500 megawatt thermal

  22   gasifiers.    They were sourced to -- different components of

  23   the gasifier were sourced to different manufacturers so there

  24   could be, you know, effectively manufacturing differences, but

  25   they're both intended to work as 500 megawatt thermal
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 28 of 138 PageID 9233


                                                                           28


   1   gasifiers.

   2               THE COURT:   All right.    And I think that's one of

   3   the points you made in your motion is that while the gasifiers

   4   are of the same class, gasifiers must be configured and

   5   optimized for the design parameters of each individual

   6   project.    Start-up periods, commissioning periods, et cetera,

   7   are discussed, and then you speak about Dr. Kosstrin conceding

   8   that the NCPP plant used coals outside the range, which would

   9   have violated the license and service agreement, the

  10   warranties provided by Siemens, they would have been

  11   disclaimed based on the kind of coal being used.

  12               MR. DAIRE:   That's correct, Your Honor.       But again

  13   note, Siemens didn't walk away from a project and say, your

  14   guarantees are voided.      We're out.    They said, let's work with

  15   you.   Let's make this work to your specifications, which are

  16   different than what we designed for, but we're going to work

  17   with you.    That's -- if any such issue had occurred, which are

  18   -- we're now speculating on top of speculation, but if any

  19   issue like that had occurred with plaintiffs' project,

  20   assuming they had got an EPC contractor and the funding to

  21   build their plant and the operating capital they needed, we

  22   would have done the -- and they paid us the $12 million they

  23   owed us, we would have done the same thing for them.

  24               THE COURT:   And that's true regardless of Siemens

  25   exiting this particular industry at some point in time.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 29 of 138 PageID 9234


                                                                           29


   1               MR. DAIRE:   That's correct, Your Honor.

   2               In the record in our submission in connection with

   3   the Kosstrin motion, we submitted the parties' correspondence

   4   on this issue in February and April of 2016.         We actually

   5   offered to -- there's another wrinkle to this, frankly, is

   6   that in the 2012 license and service agreement, the deadline

   7   for payment is December 2015.       That's also the deadline by

   8   which we're supposed to achieve our performance guarantees.

   9   In the event that those guarantees aren't run, the tests

  10   aren't run by December of 2015 through no fault of Siemens,

  11   they're deemed accepted.

  12               So you'd be talking February, March, we actually

  13   didn't have an obligation to perform.        Nevertheless, we

  14   offered to extend the deadline on condition that they get real

  15   about their project from the end of 2015 to the end of 2021

  16   for the performance guarantees, and our condition to that was

  17   you need to pay us what you owe us by July of 2016.          They

  18   couldn't do it.     They wouldn't do it.     They told us no.

  19               I'd like to move on if I could, Your Honor, to a

  20   couple of the other sub-issues raised by our papers,

  21   appreciating that you've already read them and digested them.

  22   But one of the other sub-issues has to do with Dr. Kosstrin's

  23   opinion that Your Honor identified earlier, that the cause of

  24   their failure to progress with what's called an EPC contract,

  25   which is engineering, procurement, and construction and/or to
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 30 of 138 PageID 9235


                                                                           30


   1   get financing to build their plant was somehow the fault of

   2   Siemens.    We raised an issue with this opinion or with this

   3   opinion separate and apart from what we've already discussed.

   4               Mr. Dyer, if I could have slide 15, please.

   5               And the reason I raise this now, Your Honor, is it

   6   dovetails with what we've just been discussing.

   7               Dr. Kosstrin's entire EPC-based opinion, which

   8   that's what I'll refer to that set of opinions as, is based

   9   solely on his statement that Siemens was exiting the business

  10   in 2016.    That's what's in his report, that we exited the

  11   business in 2016.     That's flat wrong.     And it's flat wrong,

  12   because the parties have stipulated that Siemens exited the

  13   business in May of 2018.      That's document number 169, the

  14   parties' pre-trial statement.       At page 20, it's stipulated

  15   fact number 16.     So not only is it just based on a fact --

  16   no review of documents, no analysis -- the fact is wrong.

  17   He failed to rule out, let alone -- consider, let alone rule

  18   out any other causes.      We provide a deposition cite to hear --

  19               THE COURT:   I'm sorry.    When did the parties

  20   stipulate they exited the market?

  21               MR. DAIRE:   2018.   May of 2018, Your Honor.

  22               And then, he also told me at deposition that he

  23   failed to review the documents that we have just been

  24   discussing in February of April 2016, so he was unable to tell

  25   me if those would affect his opinion one way or the other.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 31 of 138 PageID 9236


                                                                            31


   1               That's kind of classic ipse dixit, in my view.

   2   It's exactly what is unable to be questioned on cross

   3   examination.    He just says it.     We couldn't get an EPC

   4   contractor when Siemens exited the business.         There's no

   5   statement from an EPC contractor saying, we would really like

   6   to do business with plaintiffs, but Siemens' equipment's no

   7   good.   There's no statement from a potential investor saying,

   8   I was ready to do this deal with plaintiffs, but Siemens is

   9   exiting the market, nothing like that.

  10               THE COURT:   And so what is -- this notion that an

  11   EPC contract could not be obtained, this engineering,

  12   procurement, and construction agreement could not be obtained,

  13   help me to understand where this fits into the -- to the

  14   project come to fruition.      So you have the equipment.      You

  15   have whatever you're going to produce, whatever the product is

  16   you're going to make, which I know changes based on changing

  17   market conditions, so there has been three or four different

  18   iterations of how this equipment will be used.         When, in the

  19   life of the project, does the EPC agreement get secured?

  20   And how is it used?      You may have addressed this, but it's a

  21   little fuzzy to me.

  22               MR. DAIRE:   No problem, Your Honor.      So there's --

  23   I'd like to answer that question by kind of making two

  24   categorical distinctions -- category one, the way it's

  25   supposed to be; category two, the way, frankly, plaintiffs did
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 32 of 138 PageID 9237


                                                                           32


   1   it.

   2               So, the way it's supposed to be is you get your

   3   financing and your EPC contractor in place first, because the

   4   value of an EPC contractor is to either provide a guaranteed

   5   not to exceed price so that investors can basically price that

   6   risk, and vendors for that matter as well, or a guaranteed

   7   price that they will wrap -- what's called wrap with a w-r-a-p

   8   -- wrap the whole project, and say, you know, we will

   9   guarantee that this project comes in at this number or these

  10   consequences will follow.      And that allows investors, vendors

  11   to price risk.

  12               What plaintiffs did in this case was they decided to

  13   buy their gasification equipment first before having an EPC

  14   contract in place.     You may have seen in connection with

  15   Mr. Jenkins' motion that the DOE had some very pointed

  16   questions to plaintiffs about that business decision.

  17               But what happened here is an example of why you

  18   don't do it that way, frankly, because what started for

  19   plaintiffs as a project in 2006 at a cost of $50 million to

  20   deliver town gas across the street to Archer Daniels Midlands

  21   became a $2 billion project by 2014, '15 to deliver gasoline,

  22   methanol, nitrogen fertilizer.       That was their plan at that

  23   point.

  24               So imagine, if you will, you're an investor, you're

  25   dubious about the prospects of this project in 2006/2007, when
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 33 of 138 PageID 9238


                                                                           33


   1   it's relatively small scale.       Now you're being asked to invest

   2   in a $2 billion project in 2015, '16.        So that's the way it's

   3   supposed to work is you get the EPC contract and the financing

   4   in place first.

   5               Now, how this relates to Dr. Kosstrin's opinion, if

   6   I could bring it back to that, Your Honor, is what Dr.

   7   Kosstrin says is Siemens would need to update the basic

   8   engineering and design package in order for plaintiff to

   9   achieve financing and get an EPC contractor in place.          And the

  10   sole basis, again, to bring it back to where we started, the

  11   sole basis of that are a few e-mails and a few documents that

  12   he reviewed.    There's no analysis of the actual basic

  13   engineering and design package in this case.         In fact, I asked

  14   him about that, Your Honor.

  15               Mr. Dyer, if we could play the Kosstrin deposition

  16   from 48:23 to 49:6.

  17         (Deposition excerpt plays.)

  18               The important point there is he did no analysis --

  19   no review, no analysis of the BEDP in connection with his

  20   litigation opinions.      He did do a review of the basic

  21   engineering and design package back in 2008 and 2009 when he

  22   was also working for plaintiff to help them with their

  23   Department of Energy application.       You may have seen some

  24   reference to that in the record.       But what he did at that

  25   point was produce an independent engineer's report to the DOE
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 34 of 138 PageID 9239


                                                                            34


   1   and to others that said, pronounce the Siemens technology

   2   good.   And that's when he actually did the review of the basic

   3   engineering and design package, nothing in connection with

   4   this litigation opinions.

   5               So how that relates to the issue Your Honor raised

   6   is how can you decide, make the opinion, declare, that Siemens

   7   would need to update and couldn't update the basic engineering

   8   and design package in order for us to achieve our financing

   9   and our EPC contract when you haven't looked at the BEDP in

  10   ten years.

  11               THE COURT:   And from what you're saying, Dr.

  12   Kosstrin had not spoken with any representatives in the

  13   industry, any EPC contractors, any traditional industry

  14   financiers to say, you know what, we wouldn't be interested

  15   in this project as it currently exists?

  16               MR. DAIRE:   That's correct, Your Honor.       And not

  17   only that, it would be -- two steps removed, he didn't do that

  18   and he didn't make any effort to say or to find somebody who

  19   would say, yeah, we would have done it but for Siemens, which

  20   there's nothing in the record to support that.

  21               So one other kind of corner issue, if I could, Your

  22   Honor, that we raised in the brief, it has to do with Dr.

  23   Kosstrin's characterization of plaintiffs' reliance and state

  24   of mind, which -- Mr. Dyer, if you could show slide 16 -- just

  25   a couple of quick points on that, Your Honor.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 35 of 138 PageID 9240


                                                                              35


   1               I think, frankly, that plaintiffs concede it's

   2   improper.    They simply accuse us of hypervigilance in their

   3   own papers.    And another issue just with the basic work

   4   product that Dr. Kosstrin did here, his reliance opinion is

   5   based on plaintiffs' Exhibit 21, which was a presentation that

   6   was made to SKEC.     I know it's acronym soup a little bit in

   7   this case, but SKEC was a potential EPC contractor that

   8   Siemens had actually introduced Secure to.         And it was a

   9   presentation we were making in connection with letting them

  10   know about our general capabilities in connection not only

  11   with the potential Secure opportunity, but another project

  12   that was happening in Texas.       So it wasn't even a presentation

  13   that was made to plaintiffs is the takeaway there.          No

  14   foundation, no analysis, no review of the actual materials.

  15               Last point I'll make, Your Honor, and it's not

  16   raised by our papers, because it's something that's come to

  17   our attention as a consequence of the pre-trial statement.

  18               If you could put up the last slide, Mr. Dyer.

  19               THE COURT:   Before we turn to this, the deposition

  20   video clip that you showed, do you have -- is that in your

  21   PowerPoint presentation, meaning the actual language?            I'm

  22   just thinking about the court reporter and the record to make

  23   sure you have that properly transcribed.

  24               MR. DAIRE:   Oh, sure.    It's not in the PowerPoint

  25   presentation, but the deposition cite is 48:23 to 49:6, and
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 36 of 138 PageID 9241


                                                                           36


   1   the deposition transcript is attached as docket number 150-3.

   2               THE COURT:   Thank you.    All right.    Please continue

   3   with the point regarding the pre-trial statement.

   4               MR. DAIRE:   So, this was plaintiffs' recitation of

   5   their damages claim, so it's what they think is left in the

   6   case in the pre-trial statement that was filed a couple of

   7   weeks ago, and they've got what they call two categories of

   8   monetary damages.

   9               One is what they say on their rescission claims,

  10   $43 million.    That's effectively they're asking for a refund

  11   for the gasifiers in 2007; and then, two, they've got what

  12   they call reliance damages of $3.9 million.

  13               So a couple of points there, Your Honor.        The first

  14   thing is there's no damage theory on this failure to get an

  15   EPC contract in place, failure to get financing in place.

  16   Their only damages claims are what they call their rescission

  17   damages and what they call their reliance damages.

  18               Second thing -- so, in my view, that renders this

  19   whole discussion of Siemens not getting an EPC contract

  20   irrelevant, even if you can get past the foundational issues.

  21   Second thing is on this $43 million rescission claim, the only

  22   claim in the case for rescission that goes back to 2007 is for

  23   lack of consideration.

  24               Dr. Kosstrin has nothing to offer on that question.

  25   Even if you get over the gatekeeping as to his total lack of
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 37 of 138 PageID 9242


                                                                            37


   1   qualifications to opine on scrap value, he's doing an analysis

   2   of scrap value in 2016 based on what he calls Siemens'

   3   decision to exit the business in 2016.        He doesn't do any

   4   analysis, doesn't even do any e-mail reading of the value of

   5   the equipment, either at the time of the contract or at the

   6   time it was delivered by Siemens which, in and of itself,

   7   establishes consideration in March of 2009 or at the time

   8   plaintiffs engaged Siemens to try and help them sell the

   9   equipment in January of 2014.

  10               So even if you get through all of the other issues

  11   on his report, it's got nowhere to go, because their only

  12   remaining damages claims are a $43 million refund for a

  13   contract that was -- they said was fully performed and

  14   released and waived all claims in 2010 and the 3.9 in what

  15   they call reliance damages, which he also has no opinions on.

  16               THE COURT:   And the reliances, what does that mean?

  17               What is the reliance damages?

  18               MR. DAIRE:   So as I understand it, the reliance

  19   damages are basically the money they spent -- and this is from

  20   2006 to the present -- in furtherance of their project, either

  21   in Decatur or in West Paducah.       Now, there's all sorts of

  22   contractual issues with trying to state those claims.          But

  23   effectively what it is, is they're saying we relied on these

  24   gasifiers to produce a result.       We spent money on vendors to

  25   the tune of $3.9 million, and we ought to be able to recover
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 38 of 138 PageID 9243


                                                                           38


   1   for that.

   2               Dr. Kosstrin has nothing to say on that issue, and

   3   he's got nothing to say that could possibly support a claim

   4   for rescission for a lack of consideration.

   5               THE COURT:   If he takes the view that the equipment

   6   is defective, and if it's his opinion, if his opinion is allow

   7   [sic] that it's defective and that the BEDP, you know, was

   8   willfully inadequate and there would be all this money spent

   9   to re-do it and that these problems generated difficulty with

  10   financing and getting an EPC contractor and, therefore, the

  11   project never got off the ground, wouldn't that be his basis

  12   for the rescission, that there is a lack of consideration,

  13   because the product doesn't meet its design specification?

  14               MR. DAIRE:   No, Your Honor, that wouldn't be enough.

  15   To establish a lack of consideration you have to go back to

  16   '07.   You have to establish that this written contract which

  17   recited consideration --

  18               THE COURT:   At the time.

  19               MR. DAIRE:   -- at the time and which we -- so what

  20   our expert attempted to do was obviously we didn't have the

  21   equipment built at that point, so he did an assessment of the

  22   value of the equipment when it was delivered in March of 2009.

  23   That's what Dr. Williams did.       And then, just because we

  24   frankly weren't sure what Dr. Kosstrin was really saying, we

  25   also did an evaluation of the value of the equipment in 2014,
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 39 of 138 PageID 9244


                                                                           39


   1   which is when they made efforts to start selling it and at the

   2   time of the alleged repudiation in February of 2016.

   3               THE COURT:    I understand.

   4               MR. DAIRE:    The last point, Your Honor, and then

   5   I'll sit down.     Something that struck me in reading

   6   plaintiffs' papers was a citation to Daubert, the Daubert

   7   opinion itself.     And what plaintiffs say in their papers is

   8   that the scientific validity and, thus, evidentiary relevance

   9   and reliability of FRE 72 is the key inquiry, and that's the

  10   key takeaway here.       There is no scientific validity to Dr.

  11   Kosstrin's approach.      It's, therefore, unreliable.      When

  12   testing a hypothesis, whether it's a technical hypothesis or a

  13   scientific hypothesis, you want to control as many variables

  14   as possible.    And if you can't control for the variables, you

  15   at least want to account for them.        Dr. Kosstrin did neither.

  16               THE COURT:    Thank you.   Let's take a 10-minute

  17   break, and then we'll come back in for the response by the

  18   defense.    This is a pretty dense subject matter, so I want

  19   to give my court reporter periodic breaks.         Is there another

  20   point you wanted to touch on before we do?

  21               MR. DAIRE:    My co-counsel has corrected me that the

  22   Kosstrin deposition is 157, not 150.

  23               THE COURT:    Thank you.

  24               MR. DAIRE:    I apologize, Your Honor.

  25               THE COURT:    Thank you very much.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 40 of 138 PageID 9245


                                                                           40


   1               All right.    We'll take ten minutes, let her keyboard

   2   stop smoldering for a moment, and we'll come back and

   3   continue.    Thank you.

   4         (Recess from 10:33 a.m. to 10:46 a.m.)

   5               All right.    Thank you.   And we have Mr. Devereaux?

   6               MR. DEVEREAUX:    Yes, Your Honor.

   7               THE COURT:    Thank you.

   8               Mr. Devereaux, whenever you're ready.

   9               MR. DEVEREAUX:    Thank you.

  10               Your Honor, the foundation for Dr. Kosstrin's

  11   opinions derives from the data from Siemens and NCPP.          And his

  12   opinions are based upon the evidence that's been developed in

  13   this matter.    I want to talk a minute quickly about this

  14   substantial similarity issue.

  15               All of the cases cited by the defendant are in the

  16   context of product liability cases.        It is our position that

  17   this is not a product liability case.        And typically, when

  18   you're dealing with product liability cases you're dealing

  19   with mass-produced products -- automobiles, toasters, things

  20   of that nature.

  21               In this instance, the gasifiers, the burners, the

  22   feeder vessels, they're not mass produced items like cars, so

  23   it kind of begs the question whether or not the substantial

  24   similarity context is even applicable in this matter.

  25               THE COURT:    Then, let me take you back to the point
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 41 of 138 PageID 9246


                                                                           41


   1   I asked of your colleague, Mr. -- is it pronounced Daire?

   2               MR. DAIRE:   Yes, Your Honor.

   3               THE COURT:   -- Mr. Daire.

   4               What I asked him earlier in his argument is whether

   5   or not this particular gasifier was tested, because it would

   6   appear to me that the best way to know if a product is

   7   defective is to unbox it, put it online, see if it works,

   8   which is typically what's done.

   9               In defective product cases that I've experienced

  10   throughout my life, if a product is defective, often it's

  11   damaged during the course of its use, and then what the

  12   plaintiff does is purchase an exemplar of that product and

  13   puts it through the same stresses to see if it fails or

  14   performs --

  15               MR. DEVEREAUX:    Right.

  16               THE COURT:   -- and then looks at anecdotal evidence

  17   to see if it's a one-off or if it's consistent with a pattern,

  18   whether they're mass produced or not.        So in this case, it

  19   would seem that the best test for whether the gasifier works

  20   is to use it and that had not been done, so now we're left

  21   looking at China and asking whether or not the manner in which

  22   it was placed into operation in China is the same as it would

  23   have been placed in operation in one of the various

  24   anticipated uses by the plaintiff and whether, if so, they

  25   would have had the same results or different results and
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 42 of 138 PageID 9247


                                                                             42


   1   whether any of that even equals a defect.

   2               So the first question is why not just unbox it, put

   3   it online, and see if it works however it's intended?

   4               I know it's expensive, but there's a burden of proof

   5   that's attendant to bringing the case.

   6               MR. DEVEREAUX:    So, Your Honor, the first answer to

   7   that is -- is based upon -- and let me back up.          We believe

   8   the Chinese project is the laboratory, and --

   9               THE COURT:   Why, though?    If it's different coal, if

  10   the coal is outside of the specifications, if the coal that's

  11   being utilized would have violated the warranties, how is that

  12   the laboratory?

  13               MR. DEVEREAUX:    Your Honor, number one, in going

  14   through all this evidence -- and I'll cite to you a root cause

  15   analysis that Siemens performed -- there is not one scintilla

  16   of evidence that the coal being out of spec was a problem.

  17   And, in fact, in subsequent marketing materials that Siemens

  18   put together, they point out glowingly the fact that the ash

  19   content of the coal that's employed by any user is really

  20   immaterial up to, I believe, 27 percent ash content.          And so,

  21   we're dealing with ash contents at the NCPP project and at the

  22   Secure project far less than 20 percent.

  23               THE COURT:   What does Dr. Kosstrin say is the

  24   specific defect?     What is wrong with the equipment that

  25   renders it to be defective and, therefore, gives rise to the
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 43 of 138 PageID 9248


                                                                           43


   1   various causes of action that are brought?

   2               MR. DEVEREAUX:    Well, there are many.     It begins

   3   with the fact that Siemens was never able to perfect this

   4   technology.

   5               THE COURT:   Isn't it still working in China right

   6   now?

   7               MR. DEVEREAUX:    Well, Your Honor, it is working in

   8   China due to the changes in the major modifications that the

   9   Chinese had to make in order to make it work, and in our brief

  10   we talked about that.      There's evidence that the Chinese were

  11   upset because they had to make 88 modifications to the

  12   equipment, and Siemens was only able to find a solution for

  13   three of those modifications.       We also have communications --

  14               THE COURT:   But which of those modifications go to

  15   the gasifiers as opposed to some other portion of this

  16   process?    Because the process has the gasifier and a bunch of

  17   other component parts.

  18               MR. DEVEREAUX:    So this -- the entire 88

  19   modifications go to the gasi- -- we're only dealing with the

  20   gasification block in this situation with Siemens.          And I

  21   think it's important to point out, and we believe the evidence

  22   will be uncontroverted at trial, that the gasification process

  23   only deals with one thing and that is gasifying coal and

  24   producing syngas, okay?      Syngas is the necessary fuel in order

  25   to allow the rest of the processes to take place.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 44 of 138 PageID 9249


                                                                           44


   1               Those other end processes, whether you're making

   2   gasoline, methanol, fertilizer, ammonia, have no effect on

   3   what we're dealing with, with respect to the gasification

   4   block.   So we had the first problem, the changes.         The second

   5   problem is the evidence at trial will reflect that Siemens has

   6   never been able to perfect its burner in this matter.

   7               THE COURT:   But what -- I'm sorry to interrupt, but

   8   the modifications in China, what evidence is there in the

   9   record that those modifications are due to a problem with the

  10   design of the gasifier as opposed to the way in which it was

  11   being used, you know, the purification process, the

  12   pulverization of the coal, the speed with which it was being

  13   fed, the type of gas being utilized in China versus what's

  14   called for in the specs.

  15               MR. DEVEREAUX:    Right.

  16               THE COURT:   What evidence is there that those

  17   problems exist apart from the operational choices of China?

  18   Because that distinguishes what you have in a nitrogen blanket

  19   right now stored away and what's happening in China.

  20               MR. DEVEREAUX:    Right.   So let me -- let me begin by

  21   stating, we have a situation.       If, in fact, the coal had been

  22   the problem, we believe we would have seen evidence, we would

  23   have seen communication, we would have seen notifications to

  24   the Chinese project that you're using out-of-spec coal, and

  25   you can't use it.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 45 of 138 PageID 9250


                                                                           45


   1               THE COURT:   Wasn't I just shown a graphic that

   2   demonstrated that there's a root cause analysis that came to

   3   that conclusion?     There was a graph handed up to me by

   4   Mr. Daire, and he has in it the breakdown of the issues with

   5   the coal.    I could go back to my notes and find the specific

   6   page.

   7               MR. DEVEREAUX:    Well, Your Honor, I believe the

   8   evidence will demonstrate that the -- at the NCPP project,

   9   the ash content was engineered to be approximately 16 percent.

  10   And I believe the exhibit that Mr. Daire is talking about

  11   turns out -- if you take the average of that coal, it turns

  12   out to be 16 percent.      But we also have additional evidence.

  13   We have these marketing materials.        We have communications

  14   from Siemens employees that reflect that, yes, there was

  15   out-of-spec coal, but it didn't affect the ability of the

  16   Chinese plant to gasify the coal.       That was not an issue.

  17               With respect to -- you asked about the burners and

  18   that situation.     We have a situation where the burners never

  19   worked that were provided by Siemens.        When it was initially

  20   started up in October of 2010, within a very short period,

  21   within 24 hours, the way the burner was designed caused the

  22   cooling screen to be damaged.       It basically burned a hole in

  23   the cooling screen.

  24               THE COURT:   Isn't that what the service agreement

  25   is for, though, that there -- because, as you indicated, these
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 46 of 138 PageID 9251


                                                                             46


   1   are unique sort of one-off equipment pieces that are designed

   2   and engineered for specific processing in specific

   3   environments that what -- part of what you're buying is the

   4   continuing expertise of Siemens to come in and troubleshoot

   5   these issues.

   6               For example, if you have a transformer in a

   7   substation and it locks out, one of the things you buy is

   8   experts coming in to figure out why it's locking out.          Is it

   9   the -- is it the way it was plugged into the system?          Is it

  10   something with the equipment itself?        And they troubleshoot it

  11   until it's online working properly.        Isn't that anticipated in

  12   the industry that it's not, as you indicated, mass produced,

  13   it requires some massaging and technical support and that's

  14   why you buy that ongoing support, to fix these problems that

  15   arise in the unique environments in which you find that unit

  16   operating?

  17               MR. DEVEREAUX:    That may be partially correct, but

  18   on the other hand --

  19               THE COURT:   But that reality is being framed as a

  20   defect as opposed to a component of what you paid for, that

  21   these do have a life of adjustment, you know, that adjustment

  22   troubleshooting period, that start-up period, prior to it

  23   going online and operating fully functionally that there is a

  24   period of time that engineers adjust, fix, adapt, for that

  25   unique environment.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 47 of 138 PageID 9252


                                                                              47


   1               MR. DEVEREAUX:    Sure, Judge.

   2               THE COURT:   And how is that defective as opposed

   3   to --

   4               MR. DEVEREAUX:    There's a commissioning period.

   5   It's supposed to be between four and six months, okay.           And

   6   after that period, it is expected that you would receive the

   7   performance achievements.

   8               THE COURT:   Right.

   9               MR. DEVEREAUX:    And I want to be very clear with

  10   respect to our position there.       In no uncertain terms will the

  11   evidence at trial demonstrate that Siemens achieved any kind

  12   of performance goals or achievements in either August of 2011

  13   or September of 2012.

  14               THE COURT:   As relates to your client or China?

  15               MR. DEVEREAUX:    Relating to the Chinese project.

  16   And I think it's important to point out there's a difference

  17   between technical field assistance and whether or not the

  18   equipment works.     In this instance with respect to the Chinese

  19   project --

  20               THE COURT:   Can I ask you why it was never unboxed

  21   and put into operation for purposes of this litigation?           Why

  22   not just do that to see if it actually works or not?

  23               MR. DEVEREAUX:    Well, Your Honor, there were some

  24   problems with respect to, you know, moving the project

  25   forward.    We had the greatest downturn, you know, since the
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 48 of 138 PageID 9253


                                                                           48


   1   great depression in 2008, and it was really about it coming

   2   together.    I think a very other important point about this is

   3   -- and I want to back up just a minute and talk --

   4               THE COURT:   But between 2008 and today, it's never

   5   been put into operation.

   6               MR. DEVEREAUX:    Well, Your Honor, I was going to

   7   finish -- yes, that's correct.       But in 2014 -- we had had

   8   interim meetings with Siemens in 2012, that's Exhibit 75, and

   9   in 2014, in which we were waiting to get the basic engineering

  10   design package that -- the revised one -- in order to give it

  11   to our EPC contractor to get the guaranteed maximum price.

  12   The problem you have is that the basic engineering design

  13   package is the nucleus for how you build this entire plant,

  14   and you can't do anything without that.

  15               THE COURT:   Is it being revised because there's

  16   problems with the way it was originally written or because

  17   your clients and usage of the equipment was changing?

  18               MR. DEVEREAUX:    Your Honor, it's our position that

  19   the end use product, as I previously indicated, has nothing to

  20   do with the change in the BEDP.       It had to be changed because

  21   of all of the problems associated with the Chinese project.

  22               And I want to take just a minute, because I think

  23   this is an important point, and that is with respect to the

  24   purchase of the equipment.      The equipment was purchased by

  25   Secure, because Secure was informed by Siemens that you had to
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 49 of 138 PageID 9254


                                                                           49


   1   purchase the equipment in order to get the basic engineering

   2   design package.     And we needed the basic engineering design

   3   package in order to advance the project, to do the additional

   4   engineering, to go ahead and connect the other components that

   5   we were going to employ in order to advance the project.

   6               And with respect to the BEDP being updated, we have

   7   at least two, maybe three instances where we have

   8   communications that clearly demonstrate that the Secure Energy

   9   basic engineering design package has to be revised.          It's been

  10   referred to it should be scrapped, it's useless, and as a

  11   result of that, that has been one of the reasons why Secure

  12   has been unable to advance the project.

  13               THE COURT:   And are there witnesses to that effect?

  14   Is there somebody who has been deposed in this case who will

  15   testify that we did not issue an EPC contract or financing

  16   because the design package was being revised or because there

  17   were these start-up issues in China?

  18               MR. DEVEREAUX:    We anticipate having that evidence

  19   at trial, Your Honor.

  20               THE COURT:   Is discovery closed in the case?

  21               MR. DEVEREAUX:    Yes, Your Honor.

  22               THE COURT:   All right.    So how is that possible if

  23   you haven't named that witness and --

  24               MR. DEVEREAUX:    We have named the witness, Your

  25   Honor.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 50 of 138 PageID 9255


                                                                            50


   1               THE COURT:   All right.    So there's been a witness

   2   that's been made available to Siemens to depose on this very

   3   point?

   4               MR. DEVEREAUX:    Yes, Your Honor.

   5               Now, I also want to talk a minute about the other

   6   evidence in the case.      So in March of -- I'm sorry.      In June

   7   of 2013, we have admissions by Siemens and acknowledgments

   8   about the fact that the Chinese made some significant changes

   9   to the feed system, the gasification island, and syngas

  10   processing.    These are all part of the gasification process.

  11               And Siemens --

  12               THE COURT:   I'm sorry to interrupt one more time,

  13   but to this day we're left with a bit of a quandary, which is

  14   if these are one-off pieces of equipment, isn't it just as

  15   likely that to the extent that there have been problems with

  16   the Chinese equipment, that that equipment was defective and

  17   yours is fine, but yours has not been operated?          How do we

  18   know that that's not the fact?        Do you see what I'm saying?

  19               MR. DEVEREAUX:    No.

  20               THE COURT:   I have never come across a case where

  21   the actual equipment that is claimed to be defective is in

  22   one's possession and not tested, never.        So if there is --

  23   whether it's a vacuum tube or whatever it may be, they are

  24   typically tested through a mutual protocol with everyone's

  25   expert watching to see if it performs to the standards one
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 51 of 138 PageID 9256


                                                                            51


   1   would expect.

   2               So here, the premise is that there are problems in

   3   China with the same kind of equipment and, therefore, our

   4   equipment is bad.     Isn't it just as likely that the equipment

   5   in China is bad and yours is fine, assuming that there is a

   6   problem with the Chinese equipment?

   7               MR. DEVEREAUX:    No, Your Honor.     I think that's

   8   where the evidence comes in.         And, you know, this -- a good

   9   example would be, you know, the Corvair.         You know, as a

  10   result of, you know, what transpired with the Corvair, we know

  11   that it was an unsafe vehicle, and we have the same situation

  12   here as a result of what transpired.        This was a first

  13   generation.    It was the first time Siemens had ever designed

  14   and built a megawatt gasifier system.        We know that there are

  15   so many defects that this equipment will not work.          They don't

  16   even know the necessary changes that SNCG or the Chinese made

  17   in order to make it work.      And they don't have a -- as we sit

  18   here today, they don't have a commercial burner in operation

  19   that could be employed in our gasification system.

  20               THE COURT:   Did -- does Dr. -- since we're talking

  21   about Daubert and not about -- not the merits of the case in

  22   a global sense --

  23               MR. DEVEREAUX:    Yep.

  24               THE COURT:   -- has your expert in this case, Dr.

  25   Kosstrin, has he articulated in his report -- and I looked at
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 52 of 138 PageID 9257


                                                                           52


   1   his report -- and it's Exhibit A at docket 150-2 -- it's about

   2   13 pages long.

   3               MR. DEVEREAUX:    Yes, Your Honor.

   4               THE COURT:   I did not see -- okay.      He goes through

   5   a bullet point of what issues there were that needed

   6   correction at NCPP.      So starting at page 5, the main burner

   7   and pilot burner had poor -- the main burner had poor carbon

   8   conversion creating more dust that needed to be removed.           The

   9   pilot burner experienced repeat damage due to inadequate

  10   cooling and required more repair than expected.          But he

  11   doesn't indicate what analysis was done to determine whether

  12   that's a process issue or an equipment issue, a design issue

  13   or a utilization issue.

  14               So that -- if we're talking about Daubert, he needs

  15   to ground his opinions in something that is repeatable,

  16   objective, reliable, you know, the typical measure of an

  17   expert's opinion, as opposed to simply listing, here are

  18   problems that were related by a different user.          He needs to

  19   create an analysis that indicates how that is attributable to

  20   the equipment and not to some exterior source.         And all I hear

  21   and read him saying is that, that Siemens had concerns

  22   regarding the viability of the burner prior to the first fire

  23   at -- of NCPP.     There was a new burner, a Gen-5 burner

  24   developed in November 2014.       He -- and here's a concern I have

  25   with his opinion.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 53 of 138 PageID 9258


                                                                           53


   1               On page 5, he states, the deposition of

   2   Mr. Morehead, and he cites the pages, states that the

   3   gasification system and the license was essentially similar to

   4   the units of NCPP.     Mr. Schuld, S-c-h-u-l-d, who is a chief

   5   executive officer, stated in his deposition, the burners sold

   6   to Secure were identical to NCPP burners.         This confirms that

   7   Secure would experience similar problems as NCP [sic], if not

   8   corrected.    But there's no analysis as to the type of material

   9   used.   There's no analysis as to the type of gas used to fire

  10   up.   There's no analysis as to the cleanliness of the

  11   environment in which it's used, the skill of the operators.

  12               He simply, then, goes from there to say that there

  13   is a list of problems that NCPP identified, including the

  14   burners, which I spoke about.       The coal feeding moisture

  15   content is noted as a problem.       That's unique to the coal.

  16   There are issues with agitators in the feeder vessels.           That

  17   can be based on not being properly maintained.

  18               I mean, he doesn't rule out or rule in any of the

  19   human error, human attributes, or anything that could be a

  20   but-for cause for the problems -- the cooling screen being

  21   damaged, the quench section, you know, all the different

  22   aspects that he speaks about on pages 5 through 7.

  23               So, he basically states that because these things

  24   occurred in China, they would replicate in America without

  25   considering any of the unique factors or any testing,
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 54 of 138 PageID 9259


                                                                           54


   1   modeling, statistical data.       I mean, other than simply saying

   2   there are problems and, therefore, they must recreate, I can

   3   say that.    So how does that -- where is his opinion grounded

   4   in methodology that helps a jury to understand?

   5               Because if we took him out of the equation, you

   6   could have any person come in and say, in China there were the

   7   following list of problems, therefore, our equipment's no

   8   good.   He needs to bring more to the table than that, and

   9   that's what I'm -- that's what seems to be lacking from his

  10   analysis.

  11               MR. DEVEREAUX:    Okay.

  12               THE COURT:   So, you can't just say there's a problem

  13   somewhere else, therefore, there'd be a problem here.          There

  14   requires a scientific method --

  15               MR. DEVEREAUX:    Right.

  16               THE COURT:   -- and I'm just not seeing it.

  17               MR. DEVEREAUX:    Okay.

  18               THE COURT:   So help me to find it.

  19               MR. DEVEREAUX:    Sure.    I want to first address this

  20   substantially similar equipment.

  21               THE COURT:   Well, it's not just equipment.       It's the

  22   entire proc- -- it's a process here.

  23               MR. DEVEREAUX:    Correct.

  24               THE COURT:   The equipment is part of the process.

  25               MR. DEVEREAUX:    Yes.    Yes.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 55 of 138 PageID 9260


                                                                           55


   1               But the point is, is, you know, we talk in terms of

   2   substantially similar, because basically the Siemens witnesses

   3   initially would not acknowledge that it was the exact same

   4   equipment.    A good analogy would be if you had, you know, two

   5   Chevrolet Impalas, the same year.       Those are built from the

   6   same plans and from the same, you know, assembly line.

   7               In this case, the plans are identical.        And they --

   8   they use this nuance that it's not possible that they could be

   9   identical -- they're similar -- because when you build

  10   something, it's not always exactly the same.         But the point is

  11   the exact same engineering, the exact same equipment was

  12   manufactured from the same specifications.         That's the first

  13   thing.

  14               Now with respect to, you know, the testing aspects

  15   of this, the situation we have is it's not only impossible,

  16   but also futile to try to go to the Chinese project because,

  17   as the evidence in this case demonstrates, there were so many

  18   changes made by the Chinese to make it work that it would be

  19   impossible to compare to the equipment that Secure was

  20   providing.

  21               THE COURT:   That takes me back to why wasn't the

  22   equipment in your box tested?

  23               MR. DEVEREAUX:    Your Honor --

  24               THE COURT:   If that is the best evidence, then why

  25   isn't that tested as opposed to relying on something that you
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 56 of 138 PageID 9261


                                                                           56


   1   arguably cannot --

   2               MR. DEVEREAUX:    Well, Your Honor, that would require

   3   Secure to expend more than $2 billion to find out the exact

   4   same problems that the Chinese had.        And, I want to be very

   5   clear here, this is equipment that was supposed to achieve its

   6   performance guarantees in China in four to six months, and it

   7   took more than 30 months.

   8               THE COURT:   But again, that again, can be because of

   9   the way in which it was being utilized in China as opposed to

  10   the equipment itself, and Dr. Kosstrin does not rule out

  11   misuse.    So one of the fundamental principles in product

  12   defect litigation and substantial similarity is whether the

  13   products, which are identical, are being used in the same way

  14   or misused.    A misused product is not defective.

  15               Going back to my tire analogy, if I have a tire

  16   that's manufactured the same as the tire on your car, but I

  17   run it chronically under-inflated, I'm going to have a failure

  18   eventually of that tire, perhaps.       I'm certainly increasing

  19   the likelihood, because I've misused it, which is why we now

  20   have tire sensor pressuring and all the other things that we

  21   do, the history of warning related to tires, it's all because

  22   use matters.    And here, what I'm not hearing Dr. Kosstrin say

  23   in his opinion is how he's ruled out misuse, abuse, or other

  24   problems that are not germane to the equipment itself, but are

  25   more inherent in the material used and the manner in which the
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 57 of 138 PageID 9262


                                                                           57


   1   material is being used.

   2               MR. DEVEREAUX:    Right.    So in this case --

   3               THE COURT:   I mean, has there been anyone who has

   4   inspected the factory to see what it looks like and how it's

   5   done?

   6               MR. DEVEREAUX:    Well, Your Honor, what I was going

   7   to say is, is that Siemens, the engineers at Siemens,

   8   undertook a number of root cause analysis to find out what the

   9   problems were.     And we point out on a number of occasions --

  10   you know, you alluded to, and I wrote this down, the

  11   cleanliness, the skill, and things of that nature.           And, you

  12   know, one of their biggest defenses is that it was out-of-spec

  13   coal, and the ash content being higher resulted in there being

  14   more dust.

  15               THE COURT:   There's also a moisture issue which

  16   affects --

  17               MR. DEVEREAUX:    Well --

  18               THE COURT:   -- the industry and production.

  19               MR. DEVEREAUX:    Well, the moisture issue, you know,

  20   should have taken care of itself because the coal is dried

  21   before it is processed and placed into the gasifier, so that's

  22   merely an issue of, you know, undertaking the process to do

  23   that.   But where I was going with the root cause analysis of

  24   this dust problem, which really deals with the fact that we

  25   have unconverted carbon in the coal that's going into the
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 58 of 138 PageID 9263


                                                                           58


   1   syngas.    The root cause analysis does not point out that

   2   there's any problem with the ash at all.         It points out other

   3   things that had to do with the design and the engineering of

   4   the gasifiers.     And so that is really our best evidence that

   5   the -- the evidence that we've submitted to you are a number

   6   of analyses that Siemens has undertaken to try to figure out

   7   what the problem is.      And when you go through that --

   8               THE COURT:   But does Dr. Kosstrin, his opinion,

   9   utilize those root cause analyses to reach his conclusions --

  10               MR. DEVEREAUX:    Yes.

  11               THE COURT:   -- and does he somehow verify them or

  12   vet them or put them into, you know, any context?          Because I

  13   just didn't see that.

  14               MR. DEVEREAUX:    The answer is yes, Your Honor.

  15               He reviewed the evidence, he analyzed the evidence,

  16   and basically he's validating the evidence in the conclusions

  17   that Siemens has reached.      And he's been forced to do that

  18   because Siemens, in defending this case, now wants the

  19   evidence to be something different than what really transpired

  20   there.    And that's going to be the difference between the

  21   expert testimony here.

  22               Our expert's testimony is based upon a review of the

  23   evidence and what has transpired, and we'll get into the other

  24   experts, but you're going to find that their testimony just

  25   completely ignores all these problems.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 59 of 138 PageID 9264


                                                                           59


   1               And they indicate, oh, I took it into consideration,

   2   but not a problem.       Well, what's that based upon?     Why isn't

   3   there a problem?     Well, it's just not.     And so --

   4               THE COURT:    In Dr. Kosstrin's equipment and design

   5   package required revisions, page 8 and 9 -- his entire report

   6   consists of one, two, three, four, five, six paragraphs as to

   7   revisions.

   8               MR. DEVEREAUX:    Right.

   9               THE COURT:    All of what he opines in terms of -- of

  10   the problems identified with the equipment in China, Dr.

  11   Kosstrin identifies solutions and the costs related thereto,

  12   right?   Why wouldn't that be part of what's covered by Siemens

  13   in their service agreement with you?        And how does that render

  14   the equipment defective as opposed to it just being a set-off

  15   from the price or something of that nature?

  16               If we're talking about defect, we mean it no longer

  17   is capable of performing its designed function, and that's

  18   what Dr. Kosstrin is saying is that this is, you know, a

  19   worthless piece of equipment that cannot not work, yet at

  20   pages 8 and 9, he's saying exactly how it can be remedied and

  21   the costs related.

  22               MR. DEVEREAUX:    Right.

  23               THE COURT:    Aren't those mutually inconsistent

  24   theories?

  25               MR. DEVEREAUX:    No, I don't believe so, Your Honor.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 60 of 138 PageID 9265


                                                                           60


   1               I think the conclusion that Dr. Kosstrin comes to is

   2   consistent with the conclusion that a number of the Siemens

   3   executives have come to, and that is we just need to scrap it

   4   and start over.     And what they're saying there is it would be

   5   cheaper to start all over than to try to make this equipment

   6   work because there's so many changes.        They include making the

   7   gasifier larger, which is a monumental task and a real safety

   8   issue.   It includes, you know, from top to bottom really

   9   starting over.     And that's what the evidence at this trial, I

  10   think, will reflect.

  11               And Dr. Kosstrin's opinion is -- is consistent with

  12   the evidence that's been adduced, both through the Siemens

  13   employees and through the documentary evidence with respect to

  14   Siemens trying to determine what the problems were at the NCPP

  15   project.

  16               THE COURT:   You admitted a comment that testing the

  17   actual piece of equipment you have would cost $2 billion.

  18   What do you base that upon?

  19               MR. DEVEREAUX:    Your Honor, in order to test it, we

  20   would have to just build the plant.        You cannot just, you

  21   know, hook these things up.       They are -- you know, we're

  22   dealing with something that's probably several stories tall

  23   and it begins with a concrete foundation and doing all the

  24   analysis as to the strength of that foundation, and you'd have

  25   to do coal feeding.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 61 of 138 PageID 9266


                                                                           61


   1               You would have to build the entire plant in order to

   2   test our equipment.      There is no other way to do this.

   3               Now, you could stop at the gasification block and

   4   just produce syngas, but then what would you have?          You might

   5   save a couple hundred million dollars, but you wouldn't have

   6   anything.    All you would do is spend well over, well over a

   7   billion dollars to demonstrate what we already know and that

   8   is the equipment doesn't work and that, you know --

   9               THE COURT:   Except it is operating in China right

  10   now and they've ordered, what, 24 or more or something of that

  11   nature, some large number?

  12               MR. DEVEREAUX:    It is operating in China based upon

  13   the efforts, the very large efforts that were taken --

  14   undertaken by the Chinese.      It took them almost three years to

  15   perfect it and they had to retain a Chinese institute, design

  16   institute, to design and manufacture burners.         It's called the

  17   7-Eleven burner.     And until that point in time, these -- this

  18   project limped along and had availability output of, you know,

  19   in the 20 to 30 percent range, which is -- after three years

  20   is totally unsatisfactory.

  21               And in the case of Secure Energy based upon

  22   financially engineering this project, Secure would have -- and

  23   any other project developer -- would have, you know, been in

  24   bankruptcy, if they had the same performance that the Chinese

  25   had.   And I think it's also important that if we don't have
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 62 of 138 PageID 9267


                                                                           62


   1   the final plans from Siemens, we can't even begin to start the

   2   process.    And most important of all, we can't get the EPC

   3   contractor, because he's not going to give us a price until

   4   such time as we have a final basic engineering design package

   5   that we can move forward in advance.

   6         (Pause in proceedings.)

   7               THE COURT:   Bear with me for one moment.

   8               MR. DEVEREAUX:    Sure.

   9               THE COURT:   Are there any other topics you would

  10   like to cover in your response to defendant's Daubert

  11   challenge?

  12               MR. DEVEREAUX:    Yes, Your Honor.

  13               THE COURT:   Okay.   I'll ask you what I asked

  14   Mr. Daire.    If the equipment has nothing but scrap value, why

  15   is it being kept in a nitrogen blanket?        Why not have done

  16   something else with it, disposed of it by now, recouped some

  17   money, something of that nature?

  18               MR. DEVEREAUX:    Well, Your Honor, I guess I have a

  19   couple of answers to that.

  20               Number one, in this case, Siemens has insisted that

  21   this gasification system is merchantable, is marketable and,

  22   as a result, you know, we have kept it under the nitrogen

  23   blanket.    What I will tell you as a result of the institution

  24   of this litigation, in a review of the evidence, once we

  25   determined all the problems and once we determined that this
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 63 of 138 PageID 9268


                                                                           63


   1   gasification system would not work, Secure Energy ceased all

   2   steps to determine whether or not there was a prospective

   3   purchaser out there, and I think that's an important point.

   4               And that is -- that's why Dr. Kosstrin came to the

   5   conclusion that this gasification system has no value for a

   6   lot of reasons, the first being Siemens does not have the

   7   necessary -- the necessary answers to the problems.          They

   8   don't have the necessary engineering necessary to do what the

   9   Chinese did and that is to make the equipment work.          And it's

  10   evidenced by the fact that Siemens went through five

  11   generations of their burner.       The last burner was never even

  12   tested.    In the deposition of the chief technology officer at

  13   Siemens, Frank Hannemann indicated that he's unsure whether or

  14   not that burner will work either.       And I think that's an

  15   important point.     But with respect to the nitrogen blanket,

  16   we're just trying to maintain the status quo.

  17               There's also a lot made about the fact that Dr.

  18   Kosstrin did not do any testing.       And I alluded to this

  19   earlier.    It's impossible to do any testing because of all

  20   the design changes that NCPP made.

  21               THE COURT:   Has Dr. Kosstrin communicated with

  22   anybody at NCPP to figure out why they made the design

  23   changes?    To hear from them what the reason was for the

  24   change?

  25               MR. DEVEREAUX:    No, Your Honor.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 64 of 138 PageID 9269


                                                                            64


   1               THE COURT:   In terms of whether it was unique to the

   2   downstream needs of consumers, anything of that nature?

   3               MR. DEVEREAUX:    No, Your Honor.     And I think it's

   4   important to point out that defendant's experts did not do any

   5   testing either.

   6               THE COURT:   They're not offering Dr. Kosstrin as an

   7   expert, though.

   8               MR. DEVEREAUX:    I understand, Your Honor.      But I'm

   9   trying to point out the fact that doing any testing was an

  10   impossibility based upon the circumstances.

  11               THE COURT:   Why is it an impossibility?       What is to

  12   preclude one from saying to NCPP, you know, we'd like to

  13   inspect your factory.      We'd like to sit down with your people.

  14   I mean, there is -- obviously, there are Hague convention

  15   provisions for taking the deposition.        In auto products cases,

  16   for example, where the manufacturers are in Japan, there are

  17   mechanisms for deposing the people in Japan.         The engineers

  18   could be deposed.     There's nothing to preclude the proponent

  19   of the expert who's trying to accumulate the data upon which

  20   the expert relies from deposing the engineers who did the

  21   modifications in China to determine whether they were

  22   process-specific or product-specific, meaning is it unique to

  23   the needs in China or is it unique to the design and

  24   manufacture of the equipment.       Those people that are typically

  25   deposed.    The engineering plans are obtained through a request
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 65 of 138 PageID 9270


                                                                           65


   1   for production.     That can be obtained through the Hague

   2   convention or other mutual treaties, and then those source

   3   documents are there, as opposed to e-mails from a -- an

   4   employee saying, boy, we should start over which could be

   5   hyperbole, you know, as opposed to an engineering decision.

   6   So, Dr. Kosstrin does seem to me to be looking at a list of

   7   problems in China, but he has not determined for himself the

   8   origin of those problems or the, you know, why the

   9   modifications were made.

  10               MR. DEVEREAUX:    So a couple of responses.

  11               Number one, I think it's important to point out

  12   these communications about starting over.         You know, we've

  13   taken extensive depositions, and we've tested that evidence.

  14   And based upon that evidence that was developed that was how

  15   Dr. Kosstrin was able to render his opinion.

  16               With respect to the Chinese project, you must

  17   understand that many of these changes -- and there are

  18   exhibits that show this --

  19               THE COURT:   Can't his opinion be predicated solely

  20   on someone in sales or marketing saying that they think

  21   there's going to be problems with burners or someone in some

  22   other component saying, you know, we need to start over as

  23   opposed to some methodology of his own?

  24               MR. DEVEREAUX:    Your Honor, we're not dealing with,

  25   you know, just any employees.       We're dealing with the chief
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 66 of 138 PageID 9271


                                                                           66


   1   executive officer, the chief technology officer, and the

   2   number two person that had the most knowledge and the

   3   authority to act on behalf of the company.

   4               THE COURT:   And where does Dr. Kosstrin cite this in

   5   his report?    Because he's limited to his report since he's not

   6   here to testify.

   7               MR. DEVEREAUX:    Well, he relied on the exhibits that

   8   were indicated in his report and that was backed by, you know,

   9   the evidence with respect to the depositions we took.

  10               I want to talk a minute about the Chinese project,

  11   because you need to understand that in order to learn of their

  12   changes and what have you, we have a situation where you would

  13   just about have to cut the gasifiers open to see all the

  14   design changes they had to make.

  15               THE COURT:   Absolutely.    What's wrong with doing

  16   that?

  17               MR. DEVEREAUX:    Well, number one, we didn't ask the

  18   Chinese, but I'm sure no manufacturer or no process company

  19   would allow you to come in and cut open their gasifiers.

  20               THE COURT:   I'm sorry.    I don't mean the ones in

  21   China.   Certainly, they would not allow that.        But the one you

  22   have, to open it up, to look at how it currently exists and

  23   see what changes were made, either by obtaining design

  24   diagrams from the Chinese.      I mean, you can get their source

  25   documents, if you wanted, so that's not impossible.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 67 of 138 PageID 9272


                                                                             67


   1               MR. DEVEREAUX:    Well, Your Honor, I would, I guess,

   2   kind of beg to differ.       We have a situation in China where,

   3   you know, they are unwilling to share documentation.          I did

   4   some preliminary research regarding discovery in China and I

   5   came across some material that indicated that it would be a

   6   crime for a Chinese citizen to even sit for a deposition.             And

   7   the last problem is we have a tremendous language barrier with

   8   the Chinese project.

   9               And I think lastly and probably most importantly is

  10   the evidence that we've discovered and that we've advanced

  11   really demonstrates that we don't need to do that because we

  12   have, in this situation, the testimony of the Siemens

  13   engineers, executives testifying about what happened at the

  14   Chinese project, and we believe that that's reliable

  15   testimony.

  16               THE COURT:   But this is not a small point.       Under

  17   the rules that govern the disclosure of an expert, everything

  18   that they're going to opine upon has to be in their report.

  19               MR. DEVEREAUX:    Right.

  20               THE COURT:   They can't just give a laundry list of

  21   50 items and say, it's in there somewhere.         They have to

  22   state, this is what my opinion is based upon.

  23               MR. DEVEREAUX:    Right.

  24               THE COURT:   And I do not see, unless I'm missing it,

  25   a discussion by Dr. Kosstrin as to how comments from Siemens
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 68 of 138 PageID 9273


                                                                           68


   1   executives support his conclusion that the problems in China

   2   are due to the design of the equipment as opposed to their

   3   implementation, other than sort of an -- you know, general

   4   illusion in one instance, for example.

   5               MR. DEVEREAUX:    Well, certainly, Your Honor, I think

   6   it's very difficult to, you know, to attempt to cover

   7   everything in a report, and that's why we have depositions --

   8               THE COURT:   Defense reports are 80 pages long.

   9   This one's 13.

  10               MR. DEVEREAUX:    Correct.   But it was certainly

  11   subject to cross examination and it was based upon, you know,

  12   the evidence in this case.      And I do think it's more than

  13   sufficient and it demonstrates, you know, based upon sound

  14   engineering principles what his opinion is with respect to the

  15   status of this equipment.

  16               THE COURT:   All right.    If -- and I have not reached

  17   a decision.    These hearings are very important to me or I

  18   would not have had it.       I would just rule on the paper.      But

  19   if for some reason Dr. Kosstrin is not permitted to express

  20   some or all of these opinions, what impact does that have on

  21   plaintiffs' case?      Does the case rise or fall with Dr.

  22   Kosstrin?

  23               MR. DEVEREAUX:    Not necessarily, but we do believe

  24   it is beneficial to help educate the jury on matters before

  25   the Court.    And --
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 69 of 138 PageID 9274


                                                                           69


   1               THE COURT:   I mean, what other evidence of a defect

   2   would there be for, you know, for rescission or for whatever

   3   other causes of action we're talking about?         I have an outline

   4   of the complaint in front of me.         I'm just trying to remember.

   5   You have breach of contract, fraud, rescission, et cetera.

   6               MR. DEVEREAUX:    Yeah.

   7               THE COURT:   Fraudulent misrepresentation was

   8   dismissed previously by the plaintiff at docket entry 74,

   9   but these are contract-related causes of action based on the

  10   product being defective.

  11               MR. DEVEREAUX:    Right.

  12               THE COURT:   So if he is the witness who speaks to

  13   defect, what is left of the case in the absence of Dr.

  14   Kosstrin?

  15               MR. DEVEREAUX:    Well, I mean, we have a whole litany

  16   of evidence from Siemens reflecting that the equipment's

  17   defective.    But I think it's important to point out in --

  18               THE COURT:   Reflecting the equipment in China has

  19   problems.

  20               MR. DEVEREAUX:    Correct.

  21               THE COURT:   And it would require an expert to link

  22   that to the equipment in your possession, custody, or control?

  23               MR. DEVEREAUX:    I'm sorry.    What did you say, Your

  24   Honor?

  25               THE COURT:   Wouldn't it take an expert to link the
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 70 of 138 PageID 9275


                                                                            70


   1   statements -- if we're going to make a comparison to the

   2   Chinese experience to the equipment sold to you, it requires

   3   an expert to make that link, doesn't it?         Who else could do

   4   that?   Who else could possibly say that the problems

   5   experienced in China are, in fact, synonymous with what was

   6   an anticipated problem here in America?

   7               MR. DEVEREAUX:    Well, certainly that's going to come

   8   down to how you rule on that.

   9               THE COURT:   Okay.

  10               MR. DEVEREAUX:    We believe that the link is there.

  11   We believe that Dr. Kosstrin's testimony is appropriate and is

  12   sufficient to pass the Daubert muster.        But I also wanted to

  13   point out that there were a number of issues that have come

  14   up, engineering issues such as, you know, that the -- the

  15   employment of a different feed stock that Secure was going to

  16   make that will become an issue at the trial that I believe the

  17   experts should have the right to opine on.

  18               And some of these --

  19               THE COURT:   That they have not already opined on in

  20   their reports?

  21               MR. DEVEREAUX:    Correct.

  22               THE COURT:   So you're asking basically for

  23   re-opening the expert reports?

  24               MR. DEVEREAUX:    No, I'm not asking to re-open the

  25   expert reports.     I'm asking that if there are issues that come
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 71 of 138 PageID 9276


                                                                           71


   1   up at trial that are relevant and contested that the experts

   2   would be able to testify about them.

   3               THE COURT:   Which is essen- -- well, we're getting

   4   into pre-trial issues now aside from Daubert, but it is highly

   5   unusual and highly unlikely for experts to be able to modify

   6   opinions during the course of a trial because some fact

   7   witness says something that they didn't anticipate when they

   8   were rendering their opinions.

   9               MR. DEVEREAUX:    Your Honor, I'm not suggesting for

  10   one moment that we're modifying the opinion.         I'm suggesting

  11   that there may be additional issues that the experts will be

  12   called upon to opine about.

  13               THE COURT:   They're not supposed to.      That's why we

  14   have the reports.     They are limited to the four corners of

  15   their report.    If they didn't think to speak about it in their

  16   report, didn't disclose those theories perhaps in deposition

  17   by the consent of the parties, then that's the limit of what

  18   they get to speak to, but we'll address those at a pre-trial

  19   hearing.

  20               MR. DEVEREAUX:    Okay.

  21               THE COURT:   In terms of Dr. Kosstrin's ability to

  22   testify regarding the value of the equipment sold, what

  23   expertise does he have other than concluding that if he thinks

  24   it's defective it, therefore, has no value?         What else does he

  25   have?
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 72 of 138 PageID 9277


                                                                           72


   1               MR. DEVEREAUX:    So we have a situation where the

   2   equipment is in a state that it's not even salable, okay.

   3   It's not salable --

   4               THE COURT:   My question is why Dr. Kosstrin --

   5               MR. DEVEREAUX:    -- for the purpose it was intended.

   6               Pardon me?

   7               THE COURT:   I'm sorry.    My question is why Dr.

   8   Kosstrin is qualified to make that opinion as opposed to that

   9   being a fact witness?      Any person in the company who could

  10   say, I can't sell it because, you know, I can't.

  11               MR. DEVEREAUX:    Right.

  12               THE COURT:   How does Dr. Kosstrin --

  13               MR. DEVEREAUX:    Well, Dr. Kosstrin goes through the

  14   analysis and determines and talks about the fact that it's

  15   useless because, as even Siemens has pointed out, we need to

  16   scrap it and start over.      And the cost to make this equipment

  17   operable is going to be greater than starting over and just

  18   manufacturing two new gasifiers and re-engineering it.

  19               THE COURT:   So, essentially what you're saying is

  20   that Dr. Kosstrin's opinion regarding the value, the inherent

  21   value of the product that you have, is based upon his view

  22   that it's defective, cannot work and, therefore, that's it.

  23   But in terms of appraising what it would sell on the market in

  24   its current condition, that's not within his wheelhouse?

  25               MR. DEVEREAUX:    That's correct.     He's not appraising
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 73 of 138 PageID 9278


                                                                           73


   1   the value of it.     He is indicating that the value is worthless

   2   except for scrap value, because the necessary modifications

   3   you have to make would exceed the cost of getting some new

   4   ones.

   5               THE COURT:   Aren't there people more qualified to

   6   opine on, well, what the secondary market is for this

   7   equipment than Dr. Kosstrin, who's simply saying, you know,

   8   because it doesn't work for its intended purpose, according to

   9   his interpretation, it has no value, as opposed to someone

  10   skilled in the field of dealing with a secondary market for

  11   this equipment, it should have some value that can be

  12   articulated.    What training, experience, or education does

  13   Dr. Kosstrin have to address the secondary market value of

  14   this product?

  15               MR. DEVEREAUX:    So his training goes to over his 40

  16   years of experience with coal gasification and what it would

  17   take to make this equipment work, and I think that's an

  18   important aspect to this.      You have to engage the analysis of

  19   what it would take to make it work to determine the value.

  20   And when you undertake that analysis and you determine that

  21   the cost of making the repairs is far greater than just

  22   getting a new one, that's when you come to the conclusion that

  23   it's useless and, you know, consumers are faced with that all

  24   the time.

  25               I just had a situation with my daughter who ran the
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 74 of 138 PageID 9279


                                                                              74


   1   car out of oil, and we concluded that the cost of a new engine

   2   exceeded the value of the car, and that's exactly what we have

   3   here.   In order to -- to sell this, it has to work, and

   4   Siemens has never been able to perfect this technology.           It

   5   doesn't have a burner.       It needs numerous changes,

   6   modifications, and as the evidence will demonstrate, it needs

   7   a whole new BEDP to even move it forward.

   8               THE COURT:    In the life of the projects that were

   9   being contemplated was Siemens ever given the opportunity to

  10   go through a start-up in a real environment with this

  11   equipment to see if, A, the problems occurred and, B, whether

  12   they could fix them in the environment where it was being

  13   used?

  14               MR. DEVEREAUX:    No, Your Honor.     That's an

  15   impossibility.     As I indicated before, it would cost hundreds

  16   of millions of dollars, even over a billion dollars to even

  17   get to that point.       You have to completely construct a ten or

  18   twelve-story edifice to even set the gasifier to begin doing

  19   this, and so it's an impossibility, just not possible.

  20               And it's very similar to the testimony that we

  21   adduced during deposition about why Siemens did not test its

  22   first-of-a-kind burner prior to providing them to the Chinese

  23   project and to Secure Energy.       And in that instance, you know,

  24   Siemens indicated it would cost over $100 million to just test

  25   that.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 75 of 138 PageID 9280


                                                                           75


   1               THE COURT:   Because the build-out that's necessary

   2   to put this in a real environment?

   3               MR. DEVEREAUX:    Correct.

   4               THE COURT:   Okay.   Thank you.    Anything else?

   5               MR. DEVEREAUX:    If you would give me just a minute,

   6   Your Honor?

   7               THE COURT:   Yes.    I think the other two experts are

   8   less thorny, because they deal with more limited areas that

   9   are being objected to, so we should be able to get through

  10   those a little quicker.

  11               MR. DEVEREAUX:    I think that's all I have, Your

  12   Honor.   Thank you.

  13               THE COURT:   Thank you very much.

  14               Mr. Daire, any short response?

  15               MR. DAIRE:   Thank you, Your Honor.

  16               THE COURT:   Whenever you're ready.

  17               MR. DAIRE:   I want to start by addressing a question

  18   you posed to Mr. Devereaux, which is if Mr. -- if Dr.

  19   Kosstrin's opinions are excluded in whole or in part, what's

  20   left.    The answer, I think, is nothing.      The reason for that

  21   is the same issue affects all of the evidence in terms of

  22   comparing -- the attempt to compare the NCPP experiences with

  23   their own hypothetical project.       We've got in limine motions

  24   down the road on that.       But the point is, as Your Honor

  25   pointed out, there's not an expert to connect those.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 76 of 138 PageID 9281


                                                                           76


   1               The same substantial similarity issue affects all of

   2   that evidence at the start and only gets worse unless

   3   attenuated from an admissibility point of view or more

   4   attenuated from an admissibility point of view in terms of

   5   using that evidence to prove some issue with their stuff.

   6               The second question you posed to Mr. Devereaux that

   7   I wanted to comment on was the cost of testing the equipment.

   8   It's not $2 billion.      That's the cost of testing it in the

   9   current plans that plaintiffs say they have in place to build

  10   their plant.    The cost to test it would be something more in

  11   the order of $80 to $100 billion, which is a lot, but it's --

  12   in the grand scheme of things, it's basically 2X the cost of

  13   the gasifiers themselves.      So, if you're testing a $50,000 car

  14   and it costs you $100,000, it's not an exorbitant amount of

  15   money in terms of the same percentage.

  16               I also want to make this distinction between testing

  17   it from a -- we're going to set it up in a plant and run coal

  18   through it versus the testing that Siemens did and the testing

  19   that was the precursor to the design basis, both for NCPP and

  20   for Secure, which is computational fluid dynamics, computer

  21   modeling, and energy and mass balances to say -- to show,

  22   okay, if I've got this much oxygen coming into the system,

  23   I've got this much nitrogen coming into the system, I know the

  24   coal characteristics are A, B, and C, what do I have to do to

  25   ensure that I can achieve the performance guarantees that I've
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 77 of 138 PageID 9282


                                                                            77


   1   promised to this customer?

   2               So, plaintiffs have a choice here.       They could have

   3   gone to China and tried to get discovery that way or they

   4   could have tested their own equipment, and what they chose to

   5   do is try and take the NCPP evidence and extrapolate it to

   6   their project with no foundation and reliability.

   7               Again, it's not Siemens's position that that's

   8   impossible to do, but in this particular instance, there's no

   9   question based on Dr. Kosstrin's report that he didn't do it.

  10               You asked Mr. Devereaux what is the scientific

  11   method that Dr. Kosstrin brought to his analysis.          I don't

  12   believe you ever got an answer to that question.

  13               THE COURT:   One point made by Mr. Devereaux is that

  14   Dr. Kosstrin looks at the list of modifications made in China,

  15   which he lists over a couple of pages in his report that I

  16   mentioned, burners and other changing -- changes that were --

  17   burners that were modified and other changes.

  18               So just to be a little bit more precise, on pages 5,

  19   6, and 7, Dr. Kosstrin speaks about changes that were made in

  20   the China project between burners and fluctuations in coal

  21   flow causing damage to the cooling screen, that there was

  22   insufficient turbulence, again, going back to the burner, that

  23   coal feeding had issues.      He articulates some of these

  24   including problems with scrubbers and a quench section, et

  25   cetera.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 78 of 138 PageID 9283


                                                                             78


   1               The position taken by your colleague is that Siemens

   2   is unable to identify the reason for these changes by China

   3   because China -- the Chinese plant did it on their own without

   4   the assistance of Siemens and, therefore, if he [sic] were to

   5   start to use this equipment in a similar way, for

   6   gasification, that some of these problems would arise and

   7   Siemens would not be able to provide an engineering solution,

   8   because they were not privy to the corrections made in China.

   9   Is that accurate or inaccurate?       And how does that weigh into

  10   the matrix, if it does?

  11               MR. DAIRE:   It's inaccurate.     It's wrong.    And to

  12   tether it to Daubert, the way to think of it is that the

  13   starting place for NCPP was different from the hypothetical

  14   starting place for plaintiffs in terms of chemical

  15   characteristics of the coal, operating conditions of the

  16   plant, fuel gas for the burner, loads that the Chinese

  17   customer were operating with during start-up and

  18   commissioning.     And so, to make the conclusion unsupported and

  19   unsubstantiated, I might add, but to make the conclusion that

  20   Dr. Kosstrin and Mr. Devereaux articulated here this morning,

  21   you'd have to assume that the starting point was the same.

  22   Otherwise, this list of changes that occurred wouldn't be

  23   relevant to plaintiffs at all.       That's the --

  24               THE COURT:   And could --

  25               MR. DAIRE:   -- fundamental problem with that.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 79 of 138 PageID 9284


                                                                           79


   1               I'm sorry, Your Honor.

   2               THE COURT:   All right.    No, I appreciate your point.

   3               MR. DAIRE:   The other point I would add on that is

   4   this is an excellent illustration of why all Dr. Kosstrin does

   5   is summarize his gloss on documentation.

   6               That passage you referred to cites to, among other

   7   things, Plaintiffs' Exhibit 85.        We've got that submitted.

   8               Mr. Dyer, if you could pull up document 154.

   9               I'm sorry.   It's 150-4.

  10               And if you could pull the first page there, the

  11   next.   I'm sorry.    And it's page 31 of the docket entry, 31 of

  12   93.   So this is Exhibit 85.      It's the face page.

  13               This is not a Siemens document.       This is a document

  14   that was prepared by the customer that we had in our

  15   possession, so we produced it, but it's got nothing to do with

  16   any Siemens affirmation of root cause analysis.          Mr. Devereaux

  17   said, without citation to the record, there's tons of

  18   documents, Siemens root cause analysis, pointing to defect in

  19   the gasifiers.     In fact, there are none.

  20               And, Mr. Dyer, if you could pull -- turn to -- it's

  21   page 35 of the same document.       This is -- and then, kind of

  22   zoom in, if we could, on the text.

  23               This is an issue that even the customer's reporting

  24   that the problems they're having unconnected to the guarantee

  25   Siemens provided, but problems they're having in terms of
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 80 of 138 PageID 9285


                                                                           80


   1   gasification operation, status, stability, and the like, has

   2   to do with coal feeding fluctuation; that is, we're operating

   3   at low loads, lower loads than what Siemens told us.

   4               The same issue, just to round this out -- if you

   5   could pull document 158-7, please, Mr. Dyer.         And this will be

   6   on page 6 of 18.     Just for orientation purposes, this is a

   7   letter that -- a draft letter that Siemens' sales and

   8   marketing person provided to someone about the NCPP project

   9   and issues encountered there.

  10               And if you could zoom in on the first paragraph of

  11   this page, Mr. Dyer.

  12               So this is from 2013.     And what we're saying there,

  13   contemporaneous record, that we achieved our performance

  14   guarantees which was remarkable considering the fact that the

  15   coal used during the test and day-to-day operations has a

  16   seven percent higher ash content than specified in the

  17   contract.    Mr. Devereaux -- and I wrote this down -- said

  18   there was not a scintilla of evidence to suggest any

  19   contemporaneous material supported the idea that this had to

  20   do with operating conditions at NCPP.        That's erroneous.

  21               And I would also add that, yeah, in our marketing

  22   materials subsequent to this, we said we can handle higher ash

  23   content, because Siemens was proud of the fact that we stuck

  24   with the job, we were getting paid by the customer, and we

  25   were able to make the gasifiers work and achieve the
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 81 of 138 PageID 9286


                                                                            81


   1   performance guarantees.      Now all of this is of record, but

   2   Dr. Kosstrin doesn't deal with it at all, just doesn't deal

   3   with it.

   4               The last point I'll make, and it was a question you

   5   had posed to Mr. Devereaux as well, which is this idea of

   6   mutually inconsistent theories in terms of you never gave

   7   Siemens the opportunity to actually work with the equipment,

   8   and so I can suss out what's performance guarantee and what's

   9   design defect.

  10               Mr. Dyer, if you could play Dr. Kosstrin's

  11   deposition from 116:15 to 118:16.

  12         (Deposition excerpt plays.)

  13               So the answer to your question, Your Honor, is there

  14   is no difference.     The design defects that are articulated by

  15   Dr. Kosstrin in his report, which are really just recitations

  16   of what he's seen in an e-mail or thinks he's seen in an

  17   e-mail is performance guarantees.

  18               THE COURT:   Meaning that if there are failures to

  19   meet performance then that invokes the agreement for Siemens

  20   to come in and make the necessary changes at their expense?

  21               MR. DAIRE:   That's how it should work, yes.       But

  22   what Dr. Kosstrin is saying without foundation or analysis or

  23   any real backing for his opinion is that that means it's a

  24   design defect, and I'm not going to tell you what degree

  25   difference the performance guarantee offset matters.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 82 of 138 PageID 9287


                                                                           82


   1               If you miss by one unit of syngas per hour, design

   2   defect, I guess.     Thank you, Your Honor.

   3               THE COURT:   Thank you.

   4               MR. DEVEREAUX:    Your Honor, may I?

   5               THE COURT:   I don't usually go back and forth too

   6   much, but go right ahead.      And then, what we'll do, folks, is

   7   we'll break for an hour for lunch and we'll come back on the

   8   other two, or let me talk about the other two before we break

   9   and we'll make a collective decision here.

  10               MR. DEVEREAUX:    Okay.

  11               THE COURT:   Go right ahead, please.

  12               MR. DEVEREAUX:    So, Your Honor, the cost of testing

  13   the equipment, whether it's over a billion or whether it's

  14   eighty to a hundred million, when we're dealing with a forty

  15   million dollar case, I don't think -- I think everybody can

  16   agree that it's not feasible to undertake that testing,

  17   because it would cost more than twice what we're talking about

  18   in this case.    I want to talk a minute about --

  19               THE COURT:   What about the -- what about the notion

  20   that there's something short of physical testing, this

  21   computational dynamics, computer modeling, energy and mass

  22   balances, you know, the sense that an expert sits down and

  23   says in this, you know, hypothetical real-world environment

  24   based on what I now know, this is how the machine should

  25   operate --
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 83 of 138 PageID 9288


                                                                           83


   1               MR. DEVEREAUX:    Right.

   2               THE COURT:   -- the sort of engineering, you know,

   3   rubric that they go through before they actually start

   4   constructing --

   5               MR. DEVEREAUX:    Right.

   6               THE COURT:   -- this is what it's supposed to look

   7   like in the real world.      Has there -- was there any analysis

   8   by Dr. Kosstrin to say, I've conducted an independent analysis

   9   and here's where I see the faults in this design or

  10   manufacturing, you know, construct?

  11               MR. DEVEREAUX:    So, Judge, I'm glad you asked that,

  12   because that was my next point.        When we talk about this

  13   computational fluid testing and computer modeling, that's what

  14   Siemens did originally.      And what we know from that is it just

  15   didn't work, not even close to working.

  16               We have a situation where they took what was a

  17   burner that had three burners and a pilot burner, so a total

  18   of four, and they combined it and made a single combined pilot

  19   and main burner.     And you can do all the computational testing

  20   you want, but the simple fact of the matter is the computer

  21   modeling and the stuff that they did, I guess, electronically

  22   just didn't work, and that's the problem with what we're

  23   dealing where we're.

  24               I also want to talk a minute about the starting

  25   points being the same, because I think this is quite
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 84 of 138 PageID 9289


                                                                           84


   1   important, and Mr. Daire alludes to this coal feeding

   2   fluctuation.    And --

   3               THE COURT:   And the use of LP gas and some of the

   4   other things that may affect the functioning of the burners

   5   that may not be utilized in any one of the iterations that

   6   your client was going to use it for.

   7               MR. DEVEREAUX:    Right.   But in this case,

   8   Mr. Russeler testified that number 8, dealing with the coal

   9   feeding fluctuation, the coal feeding, was a mandatory change

  10   that had to be made to the Secure project.         It's a mandatory

  11   change, so they had the exact same problem.

  12               The other thing about this is we have extensive

  13   testimony and documentation regarding the lessons learned.

  14   And so, we have documents that reflect lessons learned that

  15   will be employed by the second NCPP project and we have

  16   lessons learned for a project here in Texas called the Texas

  17   Clean Energy Project.      And if you look at those documents and

  18   you compare them, the lessons learned are the same.          And this

  19   notion that they're so different or we start from a different

  20   point, it's just contrary to what's been developed in this

  21   case.

  22               THE COURT:   But Dr. Kosstrin doesn't incorporate

  23   that as a basis for his opinion.       Again, let's stay focused on

  24   where we are.    It's a Daubert challenge, which is focused on

  25   the four corners of his report --
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 85 of 138 PageID 9290


                                                                           85


   1               MR. DEVEREAUX:    Right.

   2               THE COURT:   -- because that's what's before me is

   3   the four corners of his report.

   4               MR. DEVEREAUX:    Right, but I point this out to

   5   emphasize that we're not starting from different loads.

   6   We're not starting from different positions, because if we

   7   were those lessons learned and those applications would have

   8   been different.

   9               THE COURT:   But here's the problem.      This statement

  10   is a very large statement that has to be unpacked to have a

  11   specific comparison of Texas, the second NCPP project, et

  12   cetera.    I mean, to be able to say that the same problems

  13   replicated not only in the first China project, but were going

  14   to be -- were anticipated in the second and, therefore, dealt

  15   with and were going to be present in a Texas project and,

  16   therefore, dealt with requires, you know, a lining up of

  17   exactly what we're talking about to see it's a one-to-one

  18   comparison.

  19               Very generalized statements are things that I've

  20   learned to -- you know, they prick my ears, because very few

  21   things in the world operate on sort of a general level.           And

  22   what we do comparing an expert's opinion based on anecdotal

  23   evidence, you know, you have to line it up one for one to make

  24   sure it really, really fits --

  25               MR. DEVEREAUX:    That's correct.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 86 of 138 PageID 9291


                                                                            86


   1               THE COURT:   -- substantially similar, and resist

   2   that temptation to say close enough, and that's what I'm

   3   concerned about.

   4               Dr. Kosstrin hasn't engaged in this methodology.

   5   It's his opinion we're worried about right now, not his

   6   opinion in the context of a bigger case, which is a Rule 50

   7   kind of argument, you know, later in the process.          But for

   8   purposes of Daubert, I'm looking only at and can only -- I'm

   9   only permitted to look at is his opinion predicated upon the

  10   proper analysis envisioned by Daubert and its progeny?           And if

  11   not, it fails.

  12               MR. DEVEREAUX:    Right.

  13               THE COURT:   If yes, it survives.

  14               MR. DEVEREAUX:    Right.

  15               THE COURT:   I can't reach outside of what he said

  16   and say, had he considered the following, it would be great.

  17               MR. DEVEREAUX:    Right.

  18               THE COURT:   I have to look at what he actually does.

  19               MR. DEVEREAUX:    Right.   And I would --

  20               THE COURT:   And that's why have to put up blinders

  21   to some extent, because it's unfair to all the parties if I

  22   reach outside of an expert's opinion and say I could bolster

  23   it if he only had thought to do the following.

  24               MR. DEVEREAUX:    Well, I would point out to you that

  25   we're dealing with identical equipment, and we're dealing with
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 87 of 138 PageID 9292


                                                                            87


   1   the exact same process of gasifying coal.         And the evidence

   2   that we've developed here is not generalized, it's specific.

   3   And it applies not only to the NCPP project, it applies to the

   4   lessons learned, and it applies to the Secure Energy project

   5   and it applies to the equipment and the engineering that was

   6   provided to Secure Energy.

   7               THE COURT:    And where does Dr. Kosstrin speak about

   8   this in his report?

   9               MR. DEVEREAUX:    He speaks about it by addressing the

  10   evidence and then coming to the conclusion that Secure would

  11   have the exact same issues that they had at NCPP.          That's how

  12   he ties it together.

  13               THE COURT:    I mean, but what page?     That's a very

  14   general statement.       Where do I find it?   If I'm going back and

  15   I'm parsing out what he said in the bases of his opinions,

  16   where do I find this?

  17               MR. DEVEREAUX:    So, he begins on page 8.      And he has

  18   the opinion that it required substantial revision, and Siemens

  19   did not know all the revisions.       Further, each item of the

  20   equipment delivered to Secure needed replacement or

  21   significant modification, some of which could not be

  22   implemented.    And then, he goes through and talks and

  23   addresses the basis for his opinion as a result of reviewing

  24   Exhibit 85, which is this coal feeding fluctuations that I've

  25   alluded to, which the evidence in this case will be that it
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 88 of 138 PageID 9293


                                                                           88


   1   was a mandatory change at the Secure project.         And then the --

   2               THE COURT:   Wasn't Exhibit 85 a Chinese-generated

   3   document?    It's generated by China, not by Siemens.

   4               MR. DEVEREAUX:    That's correct.

   5               THE COURT:   Okay.

   6               MR. DEVEREAUX:    In addition, Dr. Kosstrin -- and

   7   you'll see this in his deposition, page 39, line 7, that he

   8   reviewed 112 to 114 documents and as a result of that review

   9   he goes on and talks about Plaintiffs' Exhibit number 69 and

  10   69-2, which dealt with the 29 improvements are the lessons

  11   learned, as Siemens refers to it, and that the fact that

  12   Siemens was not privy to all the modifications to the feed

  13   system, the gasification system, and syngas processing.

  14               And then, he goes on to state that since Secure had

  15   already purchased the gasifier reactors and feeder vessels,

  16   the following modifications would not be possible without

  17   replacing the purchased equipment or making essential and

  18   material modifications to the equipment.

  19               And then, he lists the five material changes, which

  20   included increasing the volume of the gasifier reaction

  21   chamber, adding two coils to the cooling screen, changing the

  22   number of inlet and outlet nozzles to the cooling coils,

  23   adding an additional manhole in the quench zone, and changing

  24   the location of the raw syngas outlet nozzle.         And as a result

  25   of that and what is also contained in his report, he opines
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 89 of 138 PageID 9294


                                                                              89


   1   that these required changes in the 500 megawatt gasifier

   2   render the equipment already delivered to Secure useless.

   3               Finally, I want to talk about the gasifier

   4   performance 'cause Mr. Daire has pointed this out twice today,

   5   and he has pointed it out in a number of the pleadings.           We

   6   believe unequivocally that the evidence will demonstrate that

   7   Siemens did not acquire any kind of performance test in August

   8   of 2012.    It just didn't happen.     There is no documentation to

   9   reflect that.    And the overwhelming evidence is that the

  10   preliminary acceptance certificate did not take place until

  11   July of 2013.    Thank you, Your Honor.

  12               THE COURT:   Thank you very much.

  13               Let's talk about what we'll be doing this afternoon.

  14   Is one hour adequate for lunch?       There's nothing really nearby

  15   here, so if you need a little bit more time, I'm fine with

  16   that.   We could go an hour and 15 minutes, if that makes it a

  17   little bit easier.

  18               MR. DAIRE:   An hour is fine with us, Your Honor.

  19               THE COURT:   An hour is fine.

  20               MR. DEVEREAUX:    Yes, Your Honor.

  21               THE COURT:   So let's plan to be back at, let's say,

  22   1:10.   When it comes to the remaining expert reports, we have

  23   the challenge of Stephen Jenkins and John Williams.

  24               I've reviewed -- as I've stated with the last

  25   expert, I've reviewed the reports and the challenges and
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 90 of 138 PageID 9295


                                                                           90


   1   responses to them.       They seem to be more narrow in scope.

   2   Part of it goes to the history of gasification and whether

   3   that's relevant, as well as opinions concerning the ability to

   4   obtain financing and what precipitated those issues, and then

   5   obviously rebuttal to Dr. Kosstrin's opinions and then with

   6   Mr. Williams.    Of course, he's more in terms of the appraisal

   7   and his understanding of the appraisal value taken at various

   8   time -- timelines, including whether or not there are design

   9   defects which would affect the appraisal, the value of the

  10   license agreement, and so forth.       So these are much more

  11   narrow in scope.     I think we can dispose of them a lot more

  12   quickly than we did so far today.

  13               What time does everyone have flights today so I'm

  14   not holding you all up?      I'll make sure we move expeditiously.

  15               MR. DEVEREAUX:    Your Honor, we have a 5:00 flight.

  16               THE COURT:    Okay.   So you need to be out of here by

  17   three.

  18               MR. DAIRE:    I think ours is 4:30, Your Honor.

  19               THE COURT:    4:30.   So let's say 2:30.

  20               I'll be able to focus you pretty quickly on the

  21   issues.    I will tell you, gentlemen, just as a preview, I

  22   don't see a lot of issues with the scope of the expert

  23   opinions.    Not to steal anyone's thunder, but with

  24   Mr. Jenkins, for example, his report, he speaks that he has

  25   43 years' experience in processing chemical plant and power
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 91 of 138 PageID 9296


                                                                           91


   1   generation industries, including 26 years of direct experience

   2   in coal gasification.      His company does consulting worldwide.

   3   He's worked on Siemens's gasification technology.          His

   4   opinions in a very detailed report speak to the BEDP package

   5   and equipment as being sound and that the equipment was

   6   bankable, meaning you can get financing for it.          He concludes

   7   that Secure's problem with financing is due to lack of

   8   experience or inadequate plans and changing market conditions.

   9               While he's speaking on a number of topics, part of

  10   it is the history of gasification, to which there was an

  11   objection.    I think the history would be perhaps limited

  12   somewhat more than what is in his report, but the history goes

  13   to this process of how gasification works and something you

  14   all agree to, which is that they are uniquely designed for

  15   specific applications and that there is a start-up process,

  16   which a lay jury would not know.       They would have no way of

  17   knowing how this equipment works in the real world.

  18               So, there could be some narrowing so we don't get

  19   into -- you know, we want to know what time it is not when the

  20   sundial was created.      So there would be some narrowing of the

  21   scope, but a jury needs to understand what this industry is

  22   and how it works.     As they do in many industries, they get

  23   some background and history to get context that matters.

  24               You know, in a tire failure case you'll hear about

  25   early tires and then compounding and what they look like now
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 92 of 138 PageID 9297


                                                                           92


   1   and steel-belted radial and, you know, all these movements

   2   along the technology which help the lay jury understand how we

   3   are where we are today.      So those sorts of things generally

   4   make sense, the history of gasification being helpful to the

   5   jury to understand both of the parties' perspectives.          And I

   6   would note that the defense indicates that Dr. Kosstrin

   7   admitted that Mr. Jenkins was well-qualified in this area.

   8               Then, of course, we get into opinions on financing.

   9   That may be an issue that the parties will discuss after lunch

  10   a bit on Mr. Jenkins' comments regarding the financing issues,

  11   which are brought into question by the plaintiff arguing that

  12   the device and the BEDP were defective or deficient and,

  13   therefore, made it impossible to get the contractors and

  14   subsequently the financing that they needed to get the project

  15   off the ground.

  16               So, I'm more than happy to hear argument on

  17   Mr. Jenkins' qualifications to render an opinion in that --

  18   that narrow area, but the historical background with some

  19   limitation makes good sense.

  20               Dr. Williams speaks as an appraiser on the value of

  21   the equipment provided by Siemens to Secure at three different

  22   times.   His appraisals presume that the equipment is not

  23   defective, therefore, he gives some opinions as to the value.

  24   And he gives -- embedded within his value of the equipment, he

  25   speaks to whether or not there were design defects, because it
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 93 of 138 PageID 9298


                                                                            93


   1   goes to the value, as well as the value of the license

   2   agreement.    The appraisal section of his opinions ends on page

   3   56.   Design defects are covered in 58 through 67.

   4               There's an issue of whether this section of the

   5   report exceeds the scope of his disclosure, so I'd be happy to

   6   hear about that, and then we'll be talking about the value of

   7   the equipment and the financing issue.        Those are the last

   8   sections that he has.      So we can -- I think we can narrow in

   9   on these pretty quickly.

  10               It will be the plaintiffs' motion to exclude them.

  11   But as I did with the defense, I want to kind of keep us

  12   focused on things that matter.       So the history of the

  13   gasification, not such a big deal.        With some limitations,

  14   we can take up at a later date.       But the other opinions on

  15   Jenkins speaking to response or rebuttal to Kosstrin's

  16   testimony, whether there's a challenge to his methodology,

  17   whether there's a challenge to any of the typical predicates,

  18   those should be easier to deal with.

  19               And Williams, in particular, should be easier to

  20   deal with.    It's a scope.    He clearly has expertise.      It's

  21   does he have -- was he disclosed for a more limited scope.

  22   I don't have the expert disclosure, so I don't know.          And

  23   perhaps you all filed it, but I don't think I saw it.          And

  24   the report is pretty exhaustive.       And some of Dr. Williams'

  25   testimony concerning defect analysis and other things are
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 94 of 138 PageID 9299


                                                                           94


   1   embedded in his concept of what's the value of the equipment

   2   depends on if it's defective or not.        So, we can take that up

   3   when we get back in one hour.

   4               All right.   And I'll make sure you all -- remind me

   5   of your timing so I can make sure you all don't miss your

   6   flights.    All right.    Thank you very much.     Have a good lunch.

   7         (Lunch recess 12:12 p.m. to 1:09 p.m.)

   8               THE COURT:   The record should reflect the parties

   9   are present.    Let's pick up, if we can, please, with the

  10   motion as to Mr. Jenkins at docket entry 147, with the

  11   response at 156.

  12               MR. DEVEREAUX:    Thank you, Your Honor.

  13               Okay.   We're here to talk about the motion to

  14   exclude the testimony of Stephen Jenkins in this matter.

  15               I think it's important to point out that the seminal

  16   issue in this case is whether or not the equipment and

  17   technology provided by Siemens contained material and

  18   fundamental design defects which, in turn, resulted in Siemens

  19   not providing a final basic engineering package to allow

  20   Secure to properly advance its project.        And the whole purpose

  21   of ordering the equipment and getting the BEDP was so that

  22   Secure could begin the process of getting a fixed price

  23   contract from an engineering, procurement, and construction

  24   contractor.    And I think that issue is important as we address

  25   Mr. Jenkins' expert report.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 95 of 138 PageID 9300


                                                                             95


   1               Judge, you spoke briefly right before we took lunch,

   2   and so I'm not going to spend a whole lot of time on this.

   3   And I want you to know we appreciate the fact that you've done

   4   such a fine job reviewing all this documentation.          We don't

   5   come across that very often, so I will -- I'll move through

   6   this.    With respect to the -- I want to begin with the history

   7   of gasification.     And it's our position that that information

   8   has nothing to do with the Siemens equipment and the basic

   9   engineering design package that was provided to Secure Energy

  10   and whether or not the equipment is defective.

  11               I think the history of gasification adds nothing to

  12   this case and could only serve to possibly confuse the jury

  13   talking about what has transpired in the industry, because

  14   it's really of no moment as it relates to this case.

  15               THE COURT:   Wouldn't the jury be entitled, though,

  16   to some basic description by whoever's expert it is as to what

  17   gasification is, like you've given me, you know, like what

  18   gasification is, how it works, how these are unique products

  19   and not an off-the-shelf product and the start-up process,

  20   that is, part of the licensing and service agreement?          I mean,

  21   how do they -- how do they understand the context if they

  22   don't have that?     Because they need to know these terms of art

  23   are --

  24               MR. DEVEREAUX:    Right.

  25               THE COURT:   -- and, you know, can visualize the
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 96 of 138 PageID 9301


                                                                           96


   1   whole process.

   2               MR. DEVEREAUX:    Right.   I would submit to you that

   3   the Siemens employees would be doing that.         They're the ones

   4   that are most familiar with it, and we're dealing with the

   5   Siemens procedures.      So -- and by the Siemens employees doing

   6   it, we're able to test the evidence as it relates to the

   7   Siemens' gasification equipment.

   8               THE COURT:   To the extent that Mr. Jenkins is going

   9   to be a rebuttal witness to Dr. Kosstrin, wouldn't it be part

  10   of Mr. Jenkins' responsibility to explain why the experience

  11   at NCPP is unique, not necessarily relatable?

  12               Because even if I allow an expert opinion, it's for

  13   the jury to give weight to it, so they can have the contrary

  14   points of view, assuming I find that Kosstrin's methodology is

  15   sufficient, then the jury would have the contrary points of

  16   view as to whether or not the NCPP plant is relatable to the

  17   product that your client bought.       The jury would have to

  18   decide whether or not this fine tuning process is envisioned

  19   and understood amongst the parties and, therefore, not

  20   defective to have some modification app, you know, post-sale.

  21   How do they know that if we don't have somebody who is an

  22   expert in the field explain that, whether it's your witness or

  23   theirs?

  24               MR. DEVEREAUX:    So just a point of clarification,

  25   Your Honor.    Are we still dealing with the history of
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 97 of 138 PageID 9302


                                                                           97


   1   gasification?

   2               THE COURT:   Yes.    Yes, because part of the history

   3   of gasification as -- again, what I mentioned before we got

   4   started, we don't need to go back to the sundial.          You know,

   5   we can talk about gasification and when it sort of arose as a

   6   technology and how it's, you know, become present so that

   7   people will know what this means, because odds are no one's

   8   going to have heard of this before, and so they need some

   9   context as to how it works.

  10               MR. DEVEREAUX:    Okay.

  11               THE COURT:   And to the extent that naturally leads

  12   to an understanding of how these devices are implemented,

  13   used, fine-tuned, you know, brought online, assuming the

  14   history covers that, then that would be context.

  15               MR. DEVEREAUX:    Well, Your Honor, it would be --

  16   still be my position that, you know, the Siemens employees

  17   would do it and that evidence, you know, has been developed

  18   during discovery, and it applies to the case at hand for which

  19   Mr. Jenkins, you know, really has no connection to but for,

  20   you know, his review as an expert witness here.

  21               THE COURT:   Okay.    So we've kind of touched on the

  22   history of gasification.        The next objection you have to

  23   Mr. Jenkins' testimony.

  24               MR. DEVEREAUX:    So the next issue deals with, in

  25   paragraphs 86 through 89 of his report, he opines that the
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 98 of 138 PageID 9303


                                                                            98


   1   basic engineering design package provided by Siemens to Secure

   2   Energy meets or exceeds industry standards.         I think it's

   3   important to point out all he has done is reviewed the basic

   4   engineering design package, the general categories that you

   5   would typically see in it, and he has said, oh, it's just

   6   fine.

   7               Our -- we take issue with this opinion for a number

   8   of reasons.    He did not take into consideration the necessary

   9   changes that Siemens has admitted must be made to the basic

  10   engineering design package, and he did not review any test

  11   results in coming to his conclusions regarding the BEDP.

  12               And I would point out again, you know, this is a

  13   situation that we touched on this morning and that is the

  14   difficulty of both parties being able to, you know, test the

  15   evidence because of the unique characteristics that we're

  16   dealing with here.

  17               We have a plant in China that has had numerous,

  18   numerous changes.     There were 88 changes.      And it goes from

  19   there to the fact that they ultimately ended up changing out

  20   the burners in the gasifiers.       It's also important to point

  21   out that the Chinese project had five gasifiers, and Secure

  22   Energy was gasifier number six and seven of a total of nine

  23   gasifiers that Siemens built during this first go-round.           And

  24   it really comes down to the fact that his expert testimony

  25   does not take into consideration the facts that exist at the
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 99 of 138 PageID 9304


                                                                           99


   1   NCPP project in formulating his opinion.

   2               THE COURT:   In what way, though?      I noticed -- well,

   3   rather than put words in your mouth, what do you contend are

   4   lacking?    You say that he has not considered any test results

   5   in coming to his conclusions regarding the BEDP?

   6               MR. DEVEREAUX:    Right.

   7               THE COURT:   What test results should he have looked

   8   at that you think are missing?

   9               MR. DEVEREAUX:    The test results from the NCPP

  10   project.    The test results that are contained in the exhibits

  11   that have been developed during discovery and --

  12               THE COURT:   The root cause analysis?

  13               MR. DEVEREAUX:    Some of those, yes, Your Honor.

  14               And beginning on page 10, we list at least 12

  15   different items that we believe he should have considered in

  16   rendering his opinion, and I'll just briefly touch on it,

  17   because it is contained in our brief, but, you know -- and

  18   this is Siemens' own documentation.

  19               In number one, Siemens employed a technology

  20   step-out from the Schwarze Pumpe plant.        As I indicated

  21   before, they changed the design of the burner from three

  22   top-mounted burners around a removable central pilot burner

  23   to a burner combining the pilot and main burners in a single

  24   unit.   The biggest distinction -- I alluded to this earlier

  25   this morning -- is that Dr. Kosstrin's opinion is based upon
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 100 of 138 PageID 9305


                                                                           100


   1    the facts in this matter.      Mr. Jenkins' opinion completely

   2    ignores and does not take into consideration the actual facts

   3    in this case.    And as a result, we don't believe his testimony

   4    is relevant to the task at hand, as required by Daubert.

   5               Let me talk a minute about the financing.        In his

   6    opinion, Mr. Jenkins also talks about the Secure Energy

   7    project failing, because Secure did not take the necessary

   8    steps to get the necessary financing.

   9               Number one, you know, it's my understanding that

  10    Mr. Jenkins has been retained to render engineering opinions,

  11    and obtaining financing doesn't fall into that category.

  12               Number two, whether or not Secure Energy obtained

  13    financing is really of no moment as to whether or not the

  14    Siemens equipment and the engineering provided is defective.

  15               THE COURT:    Isn't Mr. Jenkins, though, responding to

  16    claims by Mr. Kosstrin that the financing was not possible

  17    because the equipment was defective, the BEDP was inadequate

  18    and had to be revised and, therefore, they could not get, you

  19    know, a contractor, which is a prerequisite to getting

  20    financing?    So, Jenkins is responding by saying, I disagree,

  21    the equipment is fine.      The BEDP was consistent with industry

  22    standards for the Illinois plant, and the difficulties with

  23    financing were unrelated to the equipment or the BEDP.          Isn't

  24    that what he's articulating?      And if so, how is that not --

  25               MR. DEVEREAUX:    Well, I think he goes one step
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 101 of 138 PageID 9306


                                                                           101


   1    further to talk about the financing as opposed to addressing,

   2    you know, the central issue, which is whether or not the

   3    equipment is defective, and I believe that's where his area of

   4    expertise ends.

   5               THE COURT:    But doesn't Kosstrin raise the same

   6    point?   Because this is a rebuttal witness.       So if Kosstrin

   7    were not to say that Secure could not obtain financing because

   8    the equipment and the BEDP were inadequate or defective,

   9    there'd be no need for Jenkins to respond saying, no, I

  10    disagree, the equipment is fine, the BEDP is fine, and any

  11    failure is unrelated to those devices.

  12               MR. DEVEREAUX:    Well, a couple of responses.

  13               First of all, Dr. Kosstrin has served as a banker's

  14    engineer on coal gasification projects for more than 30 years.

  15    And in that role, he is familiar with the necessary elements

  16    that are necessary to get financing.       And with respect to

  17    Mr. Jenkins, I don't see any evidence that he's ever dealt

  18    with the financing issues of a gasification plant.         And I

  19    think that's the difference.

  20               THE COURT:    Mm-hmm.   Jenkins does state in his

  21    qualifications that his company, ECC, consults worldwide on

  22    gasification, that he has 20 years of -- 26 years of direct

  23    experience in the coal gasification industry.         One would

  24    assume that that would include financing because, as you've

  25    indicated, you know, quite clearly that absent financing and
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 102 of 138 PageID 9307


                                                                           102


   1    the critical contractors, having the contractors on board,

   2    the project can't get off the ground.        But I do appreciate

   3    your point that -- perhaps I'll have to go back and look more

   4    closely at his qualifications.

   5               MR. DEVEREAUX:    Judge, I don't think we can assume

   6    that he has the expertise.      In my review of the CV, it appears

   7    that his expertise is related to engineering matters, and I

   8    think that's an important distinction.

   9               THE COURT:    All right.    Thank you.

  10               MR. DEVEREAUX:    I have one other major -- not major,

  11    but on page 9, Mr. Jenkins always -- also travels into

  12    irrelevant areas with respect to, you know, testifying about

  13    Secure's lack of experience in the industry and with

  14    self-management, et cetera.      This is an interesting endeavor

  15    that he's undertaken, because it was Secure Energy's intention

  16    to employ Siemens to provide operations and maintenance for

  17    the plant.

  18               And my point about this is that there were going to

  19    be companies, subcontractors, entities, that were going to be

  20    hired to perform that function.       Because they are correct, you

  21    know, this takes a certain amount of expertise.         But to

  22    suggest that Secure does not have that expertise is just

  23    misplaced.    And it's just, number one, irrelevant and it

  24    assumes facts not in evidence with respect to the way in which

  25    Secure Energy was going to proceed.       And finally, I don't
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 103 of 138 PageID 9308


                                                                           103


   1    think it really adds anything to the issues that are before

   2    the case [sic] which I've indicated deal with whether or not

   3    the Siemens equipment is defective.

   4               THE COURT:    I would think that to the extent that

   5    Mr. Jenkins is permitted to testify about the problems with

   6    financing being unrelated to the equipment and the BEDP, that

   7    his comments about Secure's experience in the industry would

   8    be used to demonstrate that it was a lack of proper

   9    positioning in the market as opposed to the equipment that

  10    caused the financial difficulties that they found themselves

  11    in, so I will go back and look at his report more closely for

  12    whether he has laid a foundation for that, that sort of

  13    competency.

  14               MR. DEVEREAUX:    Okay.

  15               THE COURT:    Any challenge to Mr. Jenkins' ability to

  16    provide rebuttal testimony concerning whether or not the NCPP

  17    plant was substantially similar, whether there were defects?

  18    You had raised this point on page 9, I think --

  19               MR. DEVEREAUX:    Yeah.

  20               THE COURT:    -- of your motion.

  21               MR. DEVEREAUX:    Yeah, this is the essence of our

  22    challenge.    And on page 9 and 10 and 11, we point out the

  23    factors that he didn't take into consideration.

  24               And it's our position that Mr. Jenkins, in order to

  25    render the opinion, has to take into consideration and give an
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 104 of 138 PageID 9309


                                                                           104


   1    explanation, one way or the other, as to how it affected his

   2    testimony in this case.     And that's really the onus of what

   3    we're claiming.    You know, if you don't testify based upon

   4    the facts in the matter it really renders the testimony

   5    irrelevant, because he just glosses over and indicates that,

   6    you know, there are no defects.       Well, what about these ten

   7    items?   What about these twelve items?       And that is the

   8    essence of why we think it should be stricken.

   9               THE COURT:    Does Mr. Jenkins take the view, though,

  10    that the modifications in China were not related to the design

  11    of the gasifier, but rather to the manner in which it was

  12    being used?    And if so, if he believes that there's a -- I

  13    wouldn't say a misuse, but a categorically different use in

  14    China than you would expect in your initial project, what

  15    would be the benefit to discounting factors that he feels are

  16    not present in your case?      If I'm clear on that.

  17               So, in other words, you're identifying a number of

  18    factors starting on page 9 --

  19               MR. DEVEREAUX:    Right.

  20               THE COURT:    -- present in the Chinese plant.

  21               For example, bullet point number one, that Siemens

  22    employed a technology step-out that changed the design of the

  23    burner from three top-mounted burners around a removable

  24    central pilot to a burner combining the pilot and mine burners

  25    in a single -- main burners, rather, in a single unit.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 105 of 138 PageID 9310


                                                                           105


   1               And then, you speak about the burners at some

   2    length, that the pilot burner at the Chinese plant was a

   3    problem, et cetera, and you're taking the view that if

   4    Mr. Jenkins didn't consider these factors --

   5               MR. DEVEREAUX:    Right.

   6               THE COURT:    -- the problems that arose in China and

   7    the responses to those problems, that his opinion that Dr.

   8    Kosstrin's defect theories were deficient shouldn't be

   9    allowed.   Where it seems like what Mr. Jenkins is doing is

  10    saying, I've looked at Dr. Kosstrin's defect theories and I

  11    challenge them because Dr. Kosstrin didn't consider X, Y, and

  12    Z.   So it's a matter of being an attacking witness, perhaps,

  13    rather than a corroborative one.       So here, this expert is not

  14    -- Mr. Jenkins is not opining why these issues in China are

  15    irrelevant.    He's opining why Dr. Kosstrin has failed to make

  16    a proper comparison.     Is that a difference or does it really

  17    not matter?

  18               MR. DEVEREAUX:    Well, if, in fact, he doesn't think

  19    it was a proper comparison, I would submit that he needs to

  20    testify to that effect.     The -- the evidence -- he -- when you

  21    go through these items, he doesn't take issue with whether or

  22    not they were a good comparison.       And I want to point out

  23    again the comparison is replete -- will be replete in the

  24    evidence in this matter, because we have lessons learned.

  25    We have items that were changed from NCPP to CTL and also for
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 106 of 138 PageID 9311


                                                                            106


   1    the Texas Clean Energy Project, and they're identical.

   2               And I believe that he needs to step up.        And in

   3    order to render that opinion, he needs to be able to testify

   4    why these differences don't matter, why these factual

   5    predicates don't matter as it relates to the Secure Energy

   6    equipment and the engineering.        And why, when the Siemens

   7    executives are opining that to Secure, we need to tell them to

   8    scrap the equipment and start over, why that's not -- why that

   9    does not affect his opinion.

  10               THE COURT:    All right.    Very good.   Anything else

  11    concerning Mr. Jenkins before we -- I hear from your

  12    colleague, and then we go to the next one?

  13               MR. DEVEREAUX:    No, Your Honor.

  14               THE COURT:    All right.    Thank you.

  15               Who will be speaking for Siemens?        Mr. Mitchell?

  16               MR. MITCHELL:    Yes.   Good afternoon, Your Honor.

  17               THE COURT:    Good afternoon.    Just for the best use

  18    of time, let's start with the thorniest problem which is

  19    whether or not Mr. Jenkins should be addressing in his report

  20    the issues experienced at NCPP, as well as other -- the Texas

  21    plant and the second NCPP project that was alluded to by your

  22    colleague, and give me some context as to why those should be

  23    discounted, assuming he hasn't done that already.

  24               MR. MITCHELL:    On NCPP?

  25               THE COURT:    On all the -- the general objection by
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 107 of 138 PageID 9312


                                                                           107


   1    the plaintiff is that Mr. Jenkins, in dealing with the defect

   2    analysis, that is, in rebutting Mr. Kosstrin's theory that the

   3    equipment was defective and the BEDP was inadequate due to the

   4    need for revisions, that Mr. Jenkins is looking at Kosstrin's

   5    opinions and saying those are not reliable, and he articulates

   6    the reasons why.    The objection by plaintiffs' counsel is that

   7    Mr. Jenkins, in defending the design of the equipment and the

   8    BEDP, is not taking into consideration the litany of issues

   9    experienced at the China plant.

  10               MR. MITCHELL:    Okay.    And Mr. Jenkins takes those

  11    issues head on at really kind of the outset.         If we're talking

  12    about NCPP, I think that's the lead paragraph to his

  13    assessment of that analysis.        And I think you heard a lot of

  14    it earlier today in the context of the Daubert on Dr. Kosstrin

  15    in the operational issue -- operational error issues by the

  16    customer there, and I think it's paragraph 128 of Mr. Jenkins'

  17    report.   But he launches right in as to the problems that

  18    we're talking about here are off specification coal -- off

  19    specification fuel.     That's what led to the problems at NCPP.

  20               So I don't think that -- that's how you deal with

  21    that issue.    In other words, he sees it differently and that's

  22    what -- the position that he is in is a rebuttal, but no.

  23    He looked at those issues independently and looked at the

  24    evidence and came to his own opinions on those particular

  25    issues, but he takes them head on.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 108 of 138 PageID 9313


                                                                           108


   1               As to -- and I know in the -- in kind of the last

   2    stage of plaintiffs' motion with respect to Mr. Jenkins, does

   3    characterize that he didn't consider certain things and I

   4    would take issue with those and we've responded to those in

   5    our briefing, of course, and introduced the evidence from the

   6    record.    I do think that there is some liberties taken with

   7    how the record was portrayed.

   8               Mr. Jenkins considered everything.       The issue that

   9    they have with him is they don't like where his conclusions

  10    are, but that's an issue for cross examination, not for

  11    Daubert.   And so that's kind of how -- where we end up on the

  12    -- on Mr. Jenkins' rebuttal opinions as to the NCPP and the

  13    defect issues that they're trying -- that the plaintiffs are

  14    trying to advance in this case.

  15               THE COURT:    All right.    And I'm sorry, I had started

  16    you off probably in the middle of your argument, if you want

  17    to go back to where you were going to.

  18               MR. MITCHELL:    Sure, no problem.     And I'll try and

  19    be brief on some of this 'cause I think that some of the

  20    Court's questions on these issues do take us where we need to

  21    go, which is, you know, starting with the history issues.           And

  22    I do think it's important to have the foundation in context to

  23    ultimately get to the later opinions.        In other words, how

  24    does this equipment operate?      What are the types of issues

  25    that come into play when you're bringing this type of
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 109 of 138 PageID 9314


                                                                           109


   1    equipment online, the size and scope of these projects, the

   2    other equipment that's involved outside of Siemens?

   3               There are a lot of issues that I don't think are

   4    going to be familiar with to a lay jury, and that's the work

   5    that Mr. Jenkins does at the beginning of his report to then

   6    to set up his rebuttal opinions that come later.         And so,

   7    that's kind of where we, you know, stand on the history and

   8    background that he builds into his opinions.         And then, I know

   9    there were some questions about Mr. Jenkins' opinions with

  10    respect to financing issues.      And I think the Court hit on

  11    those issues.

  12               Now, Mr. Jenkins is in a rebuttal position in

  13    addressing what -- we heard from Dr. Kosstrin in the positions

  14    that plaintiffs is trying to advance that ultimately defects

  15    in equipment led to their inability to get financing to secure

  16    an EPC contract.    And he is -- he's got decades of experience.

  17    And his experience is not just as an engineer.         That's where

  18    he -- he is a chemical engineer, what his degree is in, but it

  19    is decades of experience.

  20               Of course, you've seen the issues from kind of soup

  21    to nuts in terms of he's been involved in getting, you know,

  22    DOE loan applications.     He's been involved in contracting with

  23    EPC contractors.    Those are the types of experiences that are

  24    touched upon, and it's laid out in his CV where he's done

  25    that.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 110 of 138 PageID 9315


                                                                           110


   1               One exemplary project is the summit project that

   2    we've heard about a little bit today, but he was involved in

   3    that project which landed an EPC contract on the basis of the

   4    Siemens gasifiers.      And so, he's got that base line.      And he

   5    looks at -- he does come in as an engineer, but he has the

   6    necessary tools to know what are the processes, vendors,

   7    milestones that you need to achieve along the way to be in a

   8    position to land your financing, and that's what he is

   9    commenting on, looking at the industry expectation standard

  10    custom and applying that to what he observed with respect to

  11    Secure's conduct in this case.

  12               And so that's kind of where we are on the financing

  13    piece of things.    And I think that's really all I have unless

  14    the Court has further questions for me.

  15               THE COURT:    I don't.   Thank you very much.

  16               MR. MITCHELL:    Thank you.

  17               THE COURT:    Let's turn to Mr. Williams.      I think I

  18    have a pretty good handle on Mr. Jenkins.        If there's some

  19    poignant point that you think, Mr. Devereaux, that was not

  20    covered on Mr. Jenkins, you can certainly touch on it, but --

  21               MR. DEVEREAUX:    Your Honor, just very briefly.

  22               THE COURT:    Go right ahead.

  23               MR. DEVEREAUX:    So the interesting aspect about

  24    Mr. Jenkins is, you know, he wrote this glowing report and

  25    talked about how, you know, supportive and how great he
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 111 of 138 PageID 9316


                                                                           111


   1    thought the Siemens technology was.

   2               And if you look at his CV, Noah [sic] just referred

   3    to the, you know, the Texas Clean Energy Project, and this is

   4    on the first page of his CV.      And while he talks glowingly

   5    about it, he also indicates in his CV with respect to the

   6    Texas Clean Energy Project that the project was first designed

   7    to use Siemens fuel gasification technology and later

   8    Shenhua's gasification technology.

   9               And I just think that it's kind of ironic that he

  10    would go through and talk about Siemens like that.         And then

  11    -- when he's the onerous engineer for the Texas Clean Energy

  12    Project, he recommends that SNCG or the Chinese operator be

  13    the technology provider.

  14               One other important point that I think I overlooked

  15    this morning that I do think is relevant, when you were asking

  16    about documentation, we didn't have a documentation issue in

  17    this case because Siemens and the Chinese operator, SNCG

  18    Shenhua, they were joint venture partners in providing the

  19    gasification equipment to the NCPP project and Shenhua was

  20    also the owner of that project.       So as far as documentation

  21    was concerned, we were able to get all that documentation

  22    through the joint venture and through what has transpired.

  23               Thank you.

  24               THE COURT:    Thank you.    And who will be speaking on

  25    the Daubert challenge as to Mr. Williams?
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 112 of 138 PageID 9317


                                                                           112


   1               MR. DEVEREAUX:    I will.

   2               THE COURT:    Okay.

   3               MR. DEVEREAUX:    You ready for me?

   4               THE COURT:    Yes, I am.

   5               MR. DEVEREAUX:    Okay.

   6               THE COURT:    One of the issues you had raised was

   7    whether Mr. Williams was disclosed only to deal with appraisal

   8    value of the equipment and whether he had exceeded the scope

   9    of his disclosure by getting into the other topics that I

  10    summarized before we took a lunch break.        So can you help me

  11    to -- direct me to where his disclosure is located, other than

  12    his report?

  13               MR. DEVEREAUX:    Your Honor, that's the only

  14    disclosure that I know is available.

  15               THE COURT:    All right.    I didn't know if there had

  16    been some preview by the parties where the parties said, I'm

  17    going to call the following witnesses --

  18               MR. DEVEREAUX:    No.

  19               THE COURT:    -- for example, Rule 26, and here is

  20    what the expert will say, and here is the limited scope.

  21               MR. DAIRE:    Yeah, there was no such preview.

  22               THE COURT:    So I just look at his CV and the list of

  23    his opinions and go from there?

  24               MR. DAIRE:    That's correct, Your Honor.

  25               THE COURT:    All right.    Thank you.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 113 of 138 PageID 9318


                                                                           113


   1               MR. DEVEREAUX:    So with respect to Dr. Williams,

   2    we believe that his methods and opinions, you know, just fail

   3    every test for scientific reliability.

   4               Let's start with his appraiser.       He was, number one,

   5    retained to serve as an appraiser of the gasification

   6    equipment.    His appraisal does not appraise the equipment

   7    based upon the present status of the equipment and the

   8    engineering at the time of the appraisals, but instead assumes

   9    that the equipment is not defective.       We believe, you know,

  10    the seminal issue is, you know, what is the value of the

  11    defective equipment if, in fact, he's going to perform an

  12    appraisal.

  13               THE COURT:    Wouldn't the process be, though, that if

  14    Dr. Williams is of the view that the Siemens equipment is not

  15    defective --

  16               MR. DEVEREAUX:    Right.

  17               THE COURT:    -- then, wouldn't he give an appraisal

  18    of its current market value without being defective and then

  19    you would have a contrary expert saying it's defective and,

  20    therefore, we think the value is something grossly different,

  21    Mr -- Dr. Kosstrin, for example, being the person who's

  22    opining that because it's defective, it has nothing but scrap

  23    value.

  24               MR. DEVEREAUX:    Right.

  25               THE COURT:    So you're not asking Dr. Kosstrin to say
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 114 of 138 PageID 9319


                                                                           114


   1    alternatively if it's -- if it's not defective, I think the

   2    value is something greater.       So both of these witnesses being

   3    competi- -- you know, competing experts are looking at it from

   4    the perspective of defective, not defective.         If they agreed

   5    on the condition of the equipment, you know, you wouldn't have

   6    any issue --

   7                MR. DEVEREAUX:   Yeah.

   8                THE COURT:   -- but they disagree on the condition.

   9                MR. DEVEREAUX:   So, two responses.     Number one, if

  10    it's defective -- and I alluded to this earlier -- then we

  11    need to know why -- if it's not defective, excuse me, we need

  12    to know why it's not defective.

  13                THE COURT:   Right.

  14                MR. DEVEREAUX:   Number two, the appraisal should

  15    have been based upon the Secure Energy equipment and BEDP

  16    provided.    He inspected the equipment and, you know, it should

  17    have been based upon the equipment at that point in time

  18    and --

  19                THE COURT:   But what are you saying is different?

  20    You're saying at the point in time of the appraisal, it's your

  21    position it was defective and, therefore, the appraisal should

  22    be lower, or am I missing the point?

  23                MR. DEVEREAUX:   I'm saying that the appraisal's

  24    really not based upon anything.       A good example would be if I

  25    had my home appraised and the appraiser came in and said,
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 115 of 138 PageID 9320


                                                                             115


   1    okay, it's worth $200,000, and there's a huge crack in the

   2    basement, that if you took that into consideration the house

   3    might only be worth $100,000.

   4                THE COURT:   Okay.   So you --

   5                MR. DEVEREAUX:   So the point is --

   6                THE COURT:   You're being more literal saying he did

   7    not lay eyes on the equipment.

   8                MR. DEVEREAUX:   Well, he, you know, did a two-hour

   9    inspection.    But I want to point out that an inspection of

  10    this equipment is very difficult, because you can't get into

  11    it -- to really inspect it, I mean, I think you had alluded to

  12    it, you need to cut it in half and figure out all the aspects

  13    of it, and inspecting it when it's not operating is also more

  14    difficult.    But the point is, is his opinion in his report

  15    assumes that the equipment is not defective.         Okay.   And I

  16    think that's very different than putting in the report, I

  17    reviewed and examined the -- and appraised the Secure Energy

  18    equipment, without qualification.       And in his report, he made

  19    it a qualification.      And he does not opine about the value of

  20    the equipment, if it were defective, only it's not defective.

  21                THE COURT:   But is it the -- is it the

  22    responsibility of the appraisal to give the alternative

  23    theories?    Isn't that what the adversarial system envisions,

  24    that your expert on appraisal will give an opinion that, you

  25    know, if it's defective, it's worth X?
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 116 of 138 PageID 9321


                                                                           116


   1               And these experts sometimes have their own inherent

   2    expertise to talk about the issue of defect, but often experts

   3    in this field, like an economist, takes certain facts as true.

   4    So they -- they're presented with the, you know, hypothetical.

   5    Let's go for a simple case, a medical malpractice case, where

   6    a person has diminished earning potential into the future and

   7    you want to reduce that to present value, that economist is

   8    going to say, you know, based on the -- if the jury were to

   9    conclude that there was medical negligence which resulted in

  10    the person being unable to work, I crunched the numbers as

  11    follows.   So they often render their opinions based on

  12    assuming the following, which the jury will then conclude yes

  13    or no.

  14               So it's rare -- I've never yet seen an economist

  15    come in and say, if there is medical malpractice, the loss

  16    earning potential is X.     If there was none, it's Y.       That's

  17    cross examination, you know, where the opposing counsel gets

  18    on the, you know, to the podium and says, you're predicating

  19    your opinion on the notion that this jury will find medical

  20    negligence.    If they find no negligence, you would agree that

  21    there's no damages.     Yes.   I mean that's -- that's the normal

  22    back and forth that occurs, so I have not yet seen an expert

  23    who is giving competing opinions within their report.          They

  24    pick a horse, then they -- and they take it to its logical

  25    conclusion economically.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 117 of 138 PageID 9322


                                                                           117


   1               MR. DEVEREAUX:    Well, I harken back to my example.

   2    And when we're talking about a value of a home and when you

   3    don't take into consideration the crack in the basement, that

   4    renders the appraisal really useless.        And that's our point

   5    here, that the appraisal should have been based upon the

   6    Secure Energy equipment.      It should not have been based upon

   7    the fact that it was not defective, and that's the difference.

   8    It would be like appraising a car with an engine -- that had

   9    no engine and saying, well, yeah, this car is worth $10,000

  10    when you don't take into consideration the fact that the

  11    engine doesn't work, and that's our position with respect to

  12    the appraisal aspect of it.

  13               THE COURT:    All right.    And what's the next point?

  14               MR. DEVEREAUX:    So I don't want to spend a lot of

  15    time on Section B, which talks about pre-judgment interest,

  16    because it's just based upon, you know, a faulty premise.

  17    Mr. Williams even acknowledges that he didn't know when the

  18    money was due.    And he goes all the way back to 2013, and he

  19    claims that interest is due when it's clear under the

  20    agreement that the payment wasn't due until such time as

  21    Siemens provided an invoice and that invoice was provided

  22    after Secure had already rescinded the contract in March of

  23    2016.

  24               THE COURT:    Right.

  25               MR. DEVEREAUX:    So, I'm not going to spend a lot of
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 118 of 138 PageID 9323


                                                                           118


   1    time on that.

   2               THE COURT:    Right.   No, I appreciated your point.

   3    You argued in your papers that Siemens invoiced Secure April

   4    19th, 2016, but Dr. Williams calculates interest on the

   5    license agreement starting February 2013 which is, you know,

   6    obviously about three years before.

   7               MR. DEVEREAUX:    Right.

   8               THE COURT:    And you make the point that pre-judgment

   9    interest is typically a decision for the Court, but

  10    post-verdict.    So the jury would determine when the invoice

  11    was presented or when payment was due, whatever that

  12    triggering mechanism is.

  13               MR. DEVEREAUX:    Right.

  14               THE COURT:    Maybe that's an interrogatory verdict

  15    form.   And then, the math is the math based on the amount

  16    that's determined by the jury.

  17               MR. DEVEREAUX:    Okay, moving right along.

  18               The other assets of our complaint with Dr. Williams'

  19    report is that he attempts to apply engineering calculations

  20    without having any kind of engineering standards, anything

  21    other than it just being his professional opinion with respect

  22    to his opinion.    And --

  23               THE COURT:    Well, the next opinion that you

  24    addressed in your motion is that the BEDP opinion is not based

  25    on a thorough review of the substance of the BEDP, if I --
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 119 of 138 PageID 9324


                                                                           119


   1    if I'm not skipping over anything.

   2               And you speak about the fact that the --

   3    Dr. Williams finds that the NCPP project is substantially

   4    different from the instant case, that it's not related to the

   5    value of the equipment.     And then, you stated that his opinion

   6    is based on general engineering knowledge and not testing, so

   7    the same critique or questioning that I have regarding

   8    Mr. Kosstrin's testing or lack thereof, you raise that as to

   9    Dr. Williams, whether he actually engaged in testing or

  10    somehow differentiated NCPP from the subject device and --

  11               MR. DEVEREAUX:    That's one part of it, but it also

  12    goes to reviewing the evidence in this case in formulating his

  13    opinion.   If you don't review the evidence and you just sit

  14    down and read the BEDP, I don't think you've done anything to,

  15    number one, base your opinion and, number two, assist the

  16    jury.   You know, he only talks about, oh, the basic

  17    engineering design package contained 18 categories that you

  18    would normally see in a BEDP.      There is nothing that this

  19    opinion is based upon.

  20               And then there are -- back on page 13, we talk about

  21    -- or, excuse me -- Dr. Williams talks about, you know, once

  22    again this failure to get financing.       And it's an interesting

  23    dilemma, because he claims that Secure did not get financing

  24    because of its own failures to properly obtain EPC

  25    contractors.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 120 of 138 PageID 9325


                                                                           120


   1               We believe the evidence in this matter will

   2    demonstrate that in 2014, we were waiting for Siemens to

   3    provide the BEDP.     And there's e-mail traffic to reflect that

   4    in order to get the information to our EPC contractor and this

   5    was, as it turns out, never provided.        And Dr. Williams'

   6    opinion is based nothing more than upon his engineering

   7    experience.    And I think it's also important that, you know,

   8    Secure had been waiting for this BEDP since 2012, and there

   9    will be evidence to that effect also.

  10               THE COURT:    I think in the response to your motion,

  11    though, didn't Siemens conclude that Dr. Williams does not

  12    opine on why Secure failed to get financing for their project

  13    and they defer to Mr. Jenkins on that point arguing that there

  14    is no opinion to exclude relative to Dr. Williams, because

  15    he's not raising the financing issue?        That's something that

  16    Jenkins will be raising.

  17               MR. DEVEREAUX:    Okay.    So is it my understanding

  18    that that's not going to be part of it?

  19               THE COURT:    I guess I'll find out when I ask them.

  20               MR. DEVEREAUX:    Okay.    Perfect.

  21               THE COURT:    Anything else regarding Dr. Williams?

  22               MR. DEVEREAUX:    Your Honor, on page 14, we also

  23    point out that Dr. Williams, once again, as we've indicated

  24    with respect to Mr. Jenkins, you know, they just didn't take

  25    into consideration the facts that transpired in this matter.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 121 of 138 PageID 9326


                                                                           121


   1    And if there's no foundation to render an opinion, we believe

   2    it's without foundation and should be stricken.

   3               The biggest problem with Dr. Williams is the fact

   4    that every one of his -- virtually every one of his opinions

   5    is solely based upon his experience and nothing else and made

   6    it impossible to test the evidence and to understand the basis

   7    of his opinion, because it wasn't based upon anything.

   8               THE COURT:    Mm-hmm.   All right.

   9               MR. DEVEREAUX:    Thank you.

  10               THE COURT:    Thank you.

  11               Who will be speaking for Siemens on Dr. Williams?

  12               MR. DAIRE:    I will be, Your Honor.

  13               THE COURT:    Mr. Daire.    We'll start with the last

  14    question, which is the issue of whether or not Dr. Williams

  15    will be rendering the opinion on financing or whether that's

  16    within Mr. Jenkins' wheelhouse.

  17               MR. DAIRE:    He -- Dr. Williams will not be offering

  18    an opinion on finance.

  19               THE COURT:    All right.    So then we're dealing really

  20    with the issue of design defects, appraisal of equipment,

  21    value of license agreement.

  22               MR. DAIRE:    That's right, Your Honor.

  23               THE COURT:    Okay.

  24               MR. DAIRE:    And I'd like to start with what Your

  25    Honor started with in his comments prior to lunch about this
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 122 of 138 PageID 9327


                                                                           122


   1    disclosure issue, because I think it's illustrative of the

   2    liberties that plaintiffs' counsel is taking in the record and

   3    the evidence in this case.      There is no improper disclosure

   4    issue in this case.     Under the Court's orders, we were obliged

   5    to provide our reports and disclosures on January 4th.          We did

   6    that.

   7               I pulled the e-mail at lunch and, quoting from that

   8    e-mail, told Mr. Devereaux and his colleagues that the

   9    information required by FRCP 26(a)(2)(b) is contained in the

  10    report.   So the report contains the complete description

  11    disclosure of his opinions, both with respect to appraisal,

  12    with respect to his analysis of the design defect claims made

  13    by Dr. Kosstrin and plaintiffs, and with respect to the other

  14    issues covered in his report.      There is no issue there.

  15               THE COURT:    All right.    Thank you.

  16               MR. DAIRE:    To go through the points raised by

  17    Mr. Devereaux in order.     First, he criticized Dr. Williams for

  18    simply assuming that the equipment was not defective.          That is

  19    not what Dr. Williams did.      He did an appraisal analysis.

  20               He noted that functional obsolescence is one

  21    consideration under well-established appraisal techniques.

  22    And he did an evaluation based on his own technical expertise

  23    of the defect claims made by Dr. Kosstrin and plaintiffs.

  24    You noted prior to the break that those opinions are

  25    summarized in pages 58 through 60 of his report, and so he
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 123 of 138 PageID 9328


                                                                            123


   1    didn't just simply assume that the equipment was non-defective

   2    for purposes of an opinion.

   3               In fact, as a factual matter, we anticipated there

   4    being a legitimate critique to Dr. Williams' opinions if he

   5    had not addressed the issue of defect, and so he did that, and

   6    he did it with respect to the evidence.        This is a microcosm,

   7    the same complaint that plaintiffs raised with Mr. Jenkins,

   8    that although they considered all the evidence, they just

   9    don't like the outcome of their opinions.

  10               I do want to take a minute and just, again,

  11    emphasize these liberties with the record.        This idea that

  12    there was a root cause analysis prepared by Siemens that

  13    suggests that some defect in the equipment was to blame for

  14    any issue at NCPP is just not true, period.        I can't cite you

  15    to any evidence in the record, because it doesn't exist.

  16               The point on interest is a little bit more nuanced

  17    than Mr. Devereaux suggested in his presentation.         And the

  18    reason for that is because what happened here is not that we

  19    invoiced plaintiffs in April for the license fee.         We invoiced

  20    them for the termination fee.      And what Dr. Williams does is

  21    reconstruct the hypothetical world that would exist if either

  22    Siemens improperly terminated the contract or the contract

  23    wasn't terminated at all, because the first obligation between

  24    the parties in this case is for plaintiffs to pay Siemens.

  25    That's a condition to getting an updated BEDP.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 124 of 138 PageID 9329


                                                                             124


   1               The facts are we provided a basic engineering and

   2    design package in 2008 under the original contract.          That

   3    engineering and design package was pronounced good by the

   4    plaintiffs.    There was a completion agreement memorializing

   5    that all material obligations, including with respect to the

   6    BEDP had been performed, and then plaintiffs changed their

   7    plan, and then plaintiffs changed their plan again, and then

   8    plaintiffs changed their plan again, and something else

   9    happened which was the passage of time.

  10               From 2008, when we delivered the BEDP, to 2015 and

  11    '16, there were advances in gasification technology.          They

  12    wanted an updated BEDP.     They knew that we would provide an

  13    updated BEDP to either plaintiffs or to the purchaser of their

  14    gasifier, if we were paid for it.       They actually noted that in

  15    the ad they put out in the trades, which is referenced in

  16    Dr. Williams' report, that an updated BEDP would be available

  17    from Siemens.    So this whole notion that for some -- some

  18    reason that there is evidence in the record to suggest the

  19    BEDP that we delivered in 2007 is defective is just not true.

  20               THE COURT:    So you're saying that the need for

  21    revisions were either predicated upon or changed in the

  22    business plans of the plaintiff or a change in technology in

  23    the industry?

  24               MR. DAIRE:    That's right, including experiences in

  25    China, right?
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 125 of 138 PageID 9330


                                                                           125


   1                We got an acceptance certificate from the customer

   2    in China, but as a result of the experiences that we learned

   3    about from the operational conditions there, we were able to

   4    advance the technology, because that's what a good engineering

   5    company like Siemens does.      But that doesn't prove or even

   6    suggest the presence of a defect in the original BEDP, and

   7    that's kind of the fundamental issue we've got in this case.

   8                I do -- I also wanted to note while we're on this

   9    subject, with some irony, you quoted plaintiffs' headnote from

  10    their motion in this case on the BEDP to the effect that they

  11    criticized Dr. Williams for not doing a thorough review of the

  12    BEDP.   Remember, we heard from Dr. Kosstrin in the morning.

  13    He didn't review the BEDP at all, not since 2009.         So in the

  14    context of a rebuttal to the opinions that are offered by

  15    Dr. Kosstrin, it's a little tough to shoot at something when

  16    their expert didn't review it at all.

  17                So what did Dr. Williams do on this point?        I've got

  18    one slide that may be of use to the Court, if I may approach?

  19                THE COURT:   Yes, you may.

  20                MR. DAIRE:   And Mr. Dyer, if we could have slide 7

  21    of the presentation.

  22                So this is just a graphical representation of what

  23    Dr. Williams did do and what's -- what he recounts in his

  24    report, which is the original contract between the parties

  25    from '07.    Among its many appendices is Appendix, I think it's
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 126 of 138 PageID 9331


                                                                           126


   1    6, and it states what is an industry standard BEDP in the 2006

   2    to 2007 timeframe.      And it doesn't go into great detail.      It

   3    just basically says, here's everything you need.         You need a

   4    documentation for process, description systems, you need one

   5    for P and Ds, and it goes on and on and on.

   6               And what Dr. Williams did -- and he summarized this

   7    in his report -- is he took that and he looked at all 2,800

   8    pages of the BEDP that we provided to Secure in this case that

   9    they have in their offices in St. Louis, and he made a

  10    determination as to whether or not the items that are listed

  11    in column -- on the column on the right-hand side were

  12    accounted for in the BEDP that we put together over the course

  13    of from December of 2007 to mid 2008, six to nine months, I

  14    believe it was, for the plaintiffs, and he said there's

  15    nothing suggesting defect in this BEDP.

  16               So as opposed to Dr. Kosstrin, who never looked at

  17    the BEDP in the first place, Dr. Williams did a thorough

  18    analysis based on the objective evidence of what was intended

  19    to be stated in the BEDP.

  20               THE COURT:    As I appreciate what you're saying is

  21    that Dr. Williams did not limit his review of the BEDP to

  22    saying that there are X number of categories of data, which

  23    is expected and they're present; therefore, that's good

  24    enough.   He went to the framework of what's expected in the

  25    industry for a BEDP, then looked at all the underlying source
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 127 of 138 PageID 9332


                                                                           127


   1    document and said, yes, it's adequate based on the totality of

   2    the actual report and not just the categories of information.

   3               MR. DAIRE:    That's correct, Your Honor.      And you may

   4    remember from his report he actually said there was actually

   5    one thing that's missing in this BEDP, but it's not material,

   6    and he explained why that was.       So that is a true, independent

   7    analysis of a basic engineering and design package, and it's

   8    exactly the kind of testimony that the jury ought to hear in

   9    terms of deciding this issue of defect.

  10               THE COURT:    Anything else?

  11               MR. DAIRE:    Just one thing I forgot to raise this

  12    morning, Your Honor.     With respect to a witness on EPC

  13    contract --

  14               THE COURT:    Correct.

  15               MR. DAIRE:    -- Mr. Devereaux didn't say who the

  16    witness was.

  17               THE COURT:    No.

  18               MR. DAIRE:    Their witness list that was filed has

  19    three witnesses -- Mr. Kenny, who is present in the courtroom,

  20    he's a co-founder of the company; Mr. Scott, another

  21    co-founder of the company; and then Dr. Kosstrin.         There's no

  22    witness from an EPC contractor on Mr. Devereaux's witness

  23    list, so -- and I had specifically raised this in our

  24    pre-trial meeting, if there's some surprise witness that I

  25    don't know about, I'd like to know who that is.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 128 of 138 PageID 9333


                                                                           128


   1               THE COURT:    Well, there is no such thing as surprise

   2    witnesses.    If they're not on the list, they don't testify.

   3               MR. DAIRE:    Thank you, Your Honor.

   4               THE COURT:    All right.

   5               MR. DEVEREAUX:    May I, Your Honor?

   6               THE COURT:    Yes, you may.    I want you to get your

   7    2:30 departure time, so we have about 17 minutes.

   8               MR. DEVEREAUX:    Judge, with respect to the witness

   9    that Mr. Daire just alluded to, on our disclosure we indicated

  10    that Keith Clauss may testify, and I don't think I could be

  11    any clearer about that.     I provided that to Mr. Daire in our

  12    in-person meeting on April 8th, and that hasn't changed.

  13               As we had moved through that, I originally disclosed

  14    to him that I thought he would be used on rebuttal, but it's

  15    become apparent that that is, again, going to be an issue that

  16    will be at the trial and he will be appearing and testify,

  17    so I just want to make that clear.

  18               This opinion by Mr. -- or Dr. Williams that the

  19    BEDP, you know, is -- there's nothing wrong with it doesn't

  20    take into account what the situation is.        It would be like

  21    somebody reviewing the plans for the Corvair and indicating

  22    that there's no problem with the Corvair; it's safe, as

  23    opposed to analyzing what the aspects of the Corvair are with

  24    respect to its crash worthiness and its general safety.          And

  25    to just sit there and review a plan and say, oh, it's fine,
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 129 of 138 PageID 9334


                                                                           129


   1    and ignore all the evidence is -- doesn't help the jury at

   2    all, and it's not based upon anything.

   3               I also want to talk about -- and I think this is

   4    really important.     You know, Siemens has gone out of their way

   5    to talk about changing the plan.       And I want to -- I want to

   6    make this clear, because the evidence at trial will be

   7    unequivocal that we're dealing with a gasification island,

   8    we're dealing with the same coal, and we're dealing with the

   9    same process regarding the gasification island.         And I alluded

  10    to it earlier.    All we're dealing with is the gasification of

  11    the coal and the production of syngas.        And this notion that,

  12    you know, the BEDP changes because of that is just wrong.

  13    It won't be in evidence that the BEDP changes because of the

  14    end product.

  15               Also, I want to point out that he also indicated

  16    that there were changes in technology and advancements in the

  17    technology.    There was a meeting November 8th, 2012, which is

  18    Plaintiffs' Exhibit 75.     And this was a meeting between

  19    Siemens, between MidAmerica, and SKE&C USA, which was our EPC

  20    contractor.    And at that meeting, Siemens disclosed that there

  21    were changes that were going to be made.        And they indicated

  22    that the completion of the heat and material balance and

  23    updates to the PDP will require four to five months and the

  24    process will produce revised PFDs, and every data sheet will

  25    be reviewed.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 130 of 138 PageID 9335


                                                                           130


   1                The next item says, Siemens, (Rolf Russeler),

   2    stated that there should be some optimization of the plant

   3    arrangement as part of their final review.        The adds and

   4    deducts for equipment are expected to balance out.

   5                That happened in 2012, and that was the meeting in

   6    which Secure was waiting to get this revised BEDP, and there

   7    is no mention that there was a material change in the

   8    technology.    There is no mention that changing the end product

   9    would require the new BEDP, and the evidence in this matter

  10    will not reflect that.     And Siemens continues to talk about

  11    the equipment.    But the evidence that we have submitted to

  12    you, the overwhelming evidence, demonstrates that the

  13    equipment is defective.     Thank you, Your Honor.

  14                THE COURT:   Thank you.

  15                MR. DAIRE:   Your Honor, may I be just heard briefly

  16    on the --

  17                THE COURT:   You may.

  18                MR. DAIRE:   So, Mr. Devereaux slipped in that he had

  19    previously disclosed Mr. Clauss as a potential expert on

  20    rebuttal.    He did give me a list of about two dozen names

  21    initially at our meeting that he said was a potential call,

  22    and I clarified with him afterwards, because none of those

  23    folks had been the subject of deposition.

  24                And I told him, if you're intending to call anybody

  25    as part of your case in chief, I need to know that now so that
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 131 of 138 PageID 9336


                                                                           131


   1    they can be deposed.     And he wrote me an e-mail back and said,

   2    only for purposes of potential rebuttal.        So, Mr. Clauss was

   3    not identified as a trial witness on either a may call or an

   4    intend-to-call basis, point one.

   5               Now for purpose of Daubert --

   6               THE COURT:    The -- I'm sorry, but for the purposes

   7    of the pre-trial statement, there should be a list of

   8    witnesses per side.     Will I see Mr. Clauss's name on there?

   9               MR. DAIRE:    I don't -- he may be on the B list, the

  10    may-call list, but again, I clarified that in an e-mail and he

  11    said, I don't intend to call anybody on the B list, except for

  12    rebuttal purposes, and I'd be happy to submit that e-mail to

  13    the Court at your convenience.

  14               THE COURT:    Bear with me one second.

  15         (Pause in proceedings.)

  16               Clauss is on the B list, may be called.

  17               MR. DAIRE:    Yeah.    So what I -- 'cause I wanted to

  18    make sure that anybody we knew about in advance to be deposed.

  19               THE COURT:    Right.

  20               MR. DAIRE:    And I asked him, is anybody on the B

  21    list coming for part of your case in chief, and he told me no,

  22    only for potential purposes of rebuttal.

  23               So in terms of supporting this idea of defect in the

  24    first place, I mean, what he's told me is he has ruled it out

  25    of his case in chief.     And then, particularly as it's -- you
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 132 of 138 PageID 9337


                                                                           132


   1    know, we may have a fight about that witness later, but to

   2    tether it to the Daubert, the point is Dr. Kosstrin didn't

   3    talk to Mr. Clauss, didn't interview Mr. Clauss.         There's

   4    nothing in his report or in his deposition to suggest any

   5    statement by Mr. Clauss, which would be, of course, hearsay

   6    anyway, but he can utilize for purposes of his report was any

   7    part of the basis of his opinions.       So it doesn't help for

   8    purposes of today's proceedings anyway.

   9               THE COURT:    Yes.   I think the way the whole thing

  10    came up is there was a question raised about whether anyone

  11    would link the equipment or the BEDP to a lack of financing

  12    and so when the -- when plaintiffs' counsel, I believe

  13    Mr. Devereaux, would be Mr. Devereaux, when he re-took the

  14    lectern I asked him, do you have anyone, and he said, yes, I

  15    do, and then here we are.

  16               Obviously, I don't want to get too ahead of myself,

  17    but for Daubert, you know, I've made it very clear I look at

  18    the limited scope that is proper for me.        And when it comes to

  19    dealing with opening discovery to allow a deposition, if a

  20    person's been moved from a may-call and there is, in fact, an

  21    e-mail saying don't worry about this person, it's rebuttal

  22    only, that I think would be good cause for taking the

  23    deposition of that person.

  24               MR. DAIRE:    Thank you, Your Honor.

  25               THE COURT:    It's just fair to everybody.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 133 of 138 PageID 9338


                                                                           133


   1                MR. DEVEREAUX:   Yeah.    That's fine, Your Honor.

   2                MR. DAIRE:   And just a couple of housekeeping issues

   3    apart from the motions that are on calendar for today.

   4                The parties have due today the -- their opposition

   5    to Mills and plaintiffs have due their opposition to the

   6    motion to bifurcate.     I've conferred with opposing counsel.

   7    If it's okay with Your Honor, we'd like to file those tomorrow

   8    rather than today, just for the flight purposes.

   9                THE COURT:   You can file them in a few days.

  10                I don't know off the top of my head, because I don't

  11    have the Case Management and Scheduling Order open when you're

  12    set for trial, but we are horrifically backed up at the

  13    moment --

  14                MR. DAIRE:   Okay.

  15                THE COURT:   -- for reasons that I won't bore you

  16    with.   It's judicial vacancy and senior judges who are doing a

  17    great job, but they only take cases, you know, periodically.

  18    So, I think my colleagues and I have all picked up 50 new

  19    cases in the last month, you know, civil cases, and we have

  20    our criminal docket.     So it's -- we're going to get to you as

  21    quickly as we can, but I don't believe you should have an

  22    artificial deadline, either of you, for filing these motions

  23    if it's not going to be outcome-determinative right now.

  24                When is the case set for trial?

  25                THE COURTROOM DEPUTY:     July, Your Honor, a June
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 134 of 138 PageID 9339


                                                                           134


   1    pre-trial conference date.

   2               THE COURT:    We'll see how that goes.      We'll do the

   3    best we can, but hopefully, that will work.

   4               MR. DAIRE:    Understood, Your Honor.      The other

   5    thing --

   6               THE COURT:    I think it's okay if you get those all

   7    filed by -- what's today, Tuesday?

   8               MR. DAIRE:    Today is Tuesday.

   9               THE COURT:    By Friday will be fine.

  10               MR. DAIRE:    Okay.

  11               THE COURT:    We're not going to get to those until

  12    closer to pre-trial conference anyway, so there's -- by the

  13    time you travel back and, you know, get some sleep and

  14    everything else, there's no reason to be inhumane.         So Friday,

  15    Monday, something like that, it's not -- don't worry about it.

  16               MR. DAIRE:    Thank you, Your Honor.

  17               And then with respect to the pre-trial statement --

  18    and this dovetails with what you've just said, the parties

  19    anticipated filing effectively updated jury instructions,

  20    verdict form once we got rulings related to choice of law

  21    issues and summary judgment.      I anticipate what we will just

  22    do is file a joint motion on that issue once Your Honor is

  23    able to reach those motions.

  24               THE COURT:    No, that makes sense.     I anticipate --

  25    and I will tell you, folks, I am good about getting these
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 135 of 138 PageID 9340


                                                                           135


   1    things off my desk once we have these hearings.         I don't like

   2    them to sit because, you know, none of us remember things as

   3    well.   And the transcript is great, but it's good in real

   4    time.   On complicated issues like this, I typically have

   5    orders out in under five work days.        So you could very well

   6    have an order on these experts by Friday, Monday at the

   7    latest.   I thought the staging of the motions that are pending

   8    made sense to have these dealt with before summary judgment

   9    since it could impact the analysis one way or the other.

  10               So the notion is to go through Daubert into summary

  11    judgment, and then we'll be going forward from there.

  12    Obviously, summary judgment is choice of law issues you all

  13    have been discussing, so all of those will kind of unfold now

  14    that we have this.

  15               MR. DAIRE:    Thank you, Your Honor.

  16               MR. DEVEREAUX:    So, Your Honor, obviously on behalf

  17    of plaintiffs we're very eager to get our case to trial, but I

  18    think I want to be practical.      You moved the case to July 1st.

  19    Do you think there's a reasonable probability that we'll --

  20    we'll get to that case on July 1st?

  21               THE COURT:    July or August.    I mean, I wouldn't be

  22    surprised if it's August simply because -- here's the real

  23    interesting dynamic of being in the district court is that we

  24    handle criminal and civil cases.

  25               MR. DEVEREAUX:    Right.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 136 of 138 PageID 9341


                                                                           136


   1               THE COURT:    And I have no conception from one day to

   2    the next how many criminal cases will come, how many will not

   3    plead guilty and go to trial and they -- you know, they make

   4    life a nightmare for civil litigants, because we have to take

   5    them first due to speedy trial.       But I will tell you this, and

   6    it's something that I've been happy about.        I've given

   7    everyone, so far, a date certain trial and I think we're the

   8    second busiest federal trial court in the country, from what

   9    I'm hearing, statistically.      I typically try 15 trials a year,

  10    which is a lot for federal court, not a lot for state court.

  11               MR. DEVEREAUX:    Right.

  12               THE COURT:    And everyone gets -- so far has gotten a

  13    date certain, so I work with you.       And if you have summer

  14    vacations coming, your experts are unavailable, you know,

  15    there has to be some flexibility built into this process,

  16    because you just can't control every single thing in your

  17    case.   So, we will be talking about that, if you're planning a

  18    family vacation, if an expert is not going to be present, you

  19    know, I will work with you on getting a trial date that makes

  20    everyone's life, you know, as pleasant as can be.

  21               MR. DEVEREAUX:    Because, you know, when we look at

  22    July 1st, that's a Monday, and then we have the 4th of July

  23    on a Thursday.

  24               THE COURT:    Oh, yeah.    No, it would never be that

  25    week, because honestly that's crazy.
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 137 of 138 PageID 9342


                                                                           137


   1               MR. DEVEREAUX:    Okay.

   2               THE COURT:    Nobody -- no juror is going to want to

   3    sit there, and you're going to have the 4th of July holiday

   4    coming up.    I mean, it's really -- I could seat a jury July

   5    1st, but it sounds like a bad idea.

   6               MR. DEVEREAUX:    Right.

   7               THE COURT:    So I don't think I've done a trial

   8    that's not been a bench trial or a very short one starting

   9    on the first.    Usually, it's a little bit after.

  10               MR. DEVEREAUX:    Okay.

  11               THE COURT:    I shouldn't say that.     My very first

  12    trial when I came onboard was literally July 1st.           It was a

  13    bench trial between a venture capital group and a bank, so

  14    they were fine, but yeah.      But, otherwise, we do try to apply

  15    a little common sense to getting these things done.

  16               MR. DEVEREAUX:    Okay.    Great.   Thank you.

  17               MR. DAIRE:    Thank you again for your time and

  18    attention.

  19               THE COURT:    My pleasure.

  20               Safe travels to all of you.      Thank you, gentlemen.

  21         (Adjourned at 2:25 p.m.)

  22                                * * * * * *

  23

  24

  25
Case 6:17-cv-00171-PGB-LRH Document 185 Filed 05/30/19 Page 138 of 138 PageID 9343


                                                                           138


   1                    Certificate of Official Reporter

   2    I certify that the foregoing is a correct transcript, to the

   3    best of my ability, of the record of proceedings held in the

   4    above-entitled matter.

   5    s/Koretta Stanford__________
        Official Court Reporter
   6    United States District Court
        Middle District of Florida           Date:   5/24/19
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
